 SOIL ENGINEERING CO.Soil Engineering & Exploration Co., Inc. and Inter-national Union of Operating Engineers, Local150, AFL-CIO. Case 13-CA-219668 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 28 February 1983 Administrative Law JudgeNancy M. Sherman issued the attached Decision.The General Counsel and the Respondent filed ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,I findings, andconclusions2only to the extent consistent with thisDecision and Order and to adopt the recommendedOrder as modified.The judge concluded that the Respondent violat-ed Section 8(a)(l) of the Act by coercively interro-gating employee Joseph Petrarca and by threaten-ing him with plant closure, and thereafter violatedSection 8(a)(3) of the Act by discharging Petrarcafor union activity. Although she found that the Re-spondent had engaged in identical conduct with re-spect to employee Barry Urban, the judge dis-missed these complaint allegations on the groundthat Urban and the Respondent's other full-timedriller, Craig Evankoe, are supervisors under theAct. Based on the unfair labor practices that theRespondent committed, the judge also determinedthat a bargaining order was appropriate understandards set out in NLRB v. Gissel Packing Co.,395 U.S. 575 (1969). While we affirm the violationsthe judge found and her recommendation that abargaining order should issue here, we further con-clude that the drillers are not statutory supervisors.Accordingly, we find 8(a)(1) violations in the coer-cive interrogation and threat of plant closure in-volving Urban and, employing the test set forth inWright Line, 251 NLRB 1083 (1980), 8(a)(3) viola-tions in Urban's discharge as well as Petrarca's.The burden of disproving the drillers' employeestatus rested on the Respondent as the party assert-The judge's order correcting the record in this case issued on 22 Feb-ruary 1982. Her subsequent order correcting transcript issued on 7 Janu-ary 1983.2 In the absence of exceptions thereto, we adopt, pro forma, thejudge's finding that the Respondent has not, as alleged, violated Sec.8(a)(5) and (1) of the Act by rejecting the Union's bargaining demand.While he adopts the judge's finding that the Respondent's operationssatisfy the Board's jurisdictional standards, Member Hunter finds it un-necessary to rely on her reference to Radio Free Europe, 262 NLRB 549(1982).ing that they are supervisors.3With respect to thisissue, the record evidence discloses that the Re-spondent conducts drilling operations on prospec-tive building sites to obtain soil samples which itthereafter analyzes for its customers. A driller andhis helper generally work as a team in performingthe onsite drilling function. Whereas helpers are ba-sically unskilled manual laborers, drillers must pos-sess certain mechanical skills to operate the mobiledrilling rigs that the Respondent utilizes. The Re-spondent's president, Collin Gray, and its drillingsupervisor, Rash Mamtora, direct these operations.During the hearing, Gray testified that thedrillers are in charge of their rigs and that theyhave the authority to discharge or to effectivelyrecommend the discharge of their helpers. Graycited several examples, although none occurredsince 1979, where he had fired helpers based onrecommendations that drillers made, Furthermore,the Respondent's drillers, Evankoe and Urban,both testified that Gray had instructed them that, iftheir helpers' work was inadequate, they should tellhim or Mamtora, and the Respondent would termi-nate the helper. Evankoe also stated that when hewas hired, and on several later occasions, Graysaid that he could fire on the spot any helper whowas not worth his time. Relying on the testimonyby Evankoe and Urban, the judge found that thedrillers are supervisors because they can dischargeor effectively recommend the discharge of theirhelpers.Contrary to the judge, we find the evidence in-sufficient to establish that the drillers possessed anyof the statutory indicia of supervisory authority. Itis undisputed that Evankoe and Urban did not dis-cipline their helpers or recommend such actionduring their tenure of employment with the Re-spondent. While it is true that Evankoe was told hecould fire his helper on the spot, there is no evi-dence that any driller ever had taken such actionand, indeed, the record is clear that Evankoe con-sulted Gray on those few occasions when he wasdissatisfied with his helper's work.4More critically,Gray testified that he has "a standing policy with[his] drillers if their helper is no good he's sup-posed to tell Mr. Mamtora that he doesn't wantthem working with him and the helper would bedismissed." For these reasons, we do not concludethat Gray's isolated remarks to Evankoe conferredsupervisory status on these employees.5Nor do wefind that the Respondent's "standing policy," asstated by Gray, establishes that drillers can effec-3 Tucson Gas & Electric Co, 241 NLRB 181 (1979)4That helper, Kevin McArthur, never was disciplined.I See Lloyd Ornamental & Steel Fabricators, 197 NLRB 367, 372 (1972)269 NLRB No. 755 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtively recommend the discharge of their helpers.As the Board stated in Southern Bleachery & PrintWorks, 115 NLRB 787, 791 (1956), in discussingthe authority of machine printers over their assist-ants:We have no doubt that almost any employ-er, when told by a skilled craftsman that hishelper is incompetent and that he needs a newhelper if he is properly to perform his func-tions, would accept the judgment of the crafts-man. While this may be called effective recom-mendation, it is inherent in the craftsman-helper relationship ...Thus, although Gray had informed both drillersthat he would take disciplinary action if they com-plained about a helper's work and that Gray, infact, had done so in a few instances over the years,we find that only Gray and Mamtora effectivelypossessed the power to discharge a helper for poorperformance. And the authority that the drillers ex-ercised in directing their helpers' work is no differ-ent, in our view, from that any skilled workers hasover helpers and apprentices.6In so holding, wenote that, were we to find the drillers to be super-visors, the result would be a highly disproportion-ate ratio of one supervisor for each employee. Sucha ratio is unrealistic,7and incompatible with a find-ing that the drillers are supervisors.For the above reasons, we conclude that the Re-spondent has not met its burden of establishing thatEvankoe and Urban are supervisors as defined bythe Act. Accordingly, we find that the Respondentviolated Section 8(a)(l) of the Act by coercivelyinterrogating Urban about union activities and bythreatening him with plant closure.As for the discharges of Urban and Petrarca, therecord discloses that the Respondent rehired Urban5 July 1981.8 Gray warned Urban then, while re-ferring to the employee's previous tenure of em-ployment,9that he would be discharged if hiswork did not improve. Following his reemploy-ment, Urban performed satisfactorily as a helper todriller Evankoe. Thereafter, the Respondent as-signed him to assist Jim Fogleman, an experienceddriller, on a job in Milwaukee, Wisconsin. On 21November Gray threatened to discharge both em-ployees for their lack of production. 1I For these reasons, we disagree with the judge's finding that Ward-McCarty Hot Oil-Paraffin Service, 171 NLRB 731, 732-734 (1968), is inap-posite here.See Airkaman. Inc., 230 NLRB 924, 926 (1977), where the Boardfound a ratio of one supervisor to three employees excessively high.s All dates hereinafter are in late 1981 or early 1982.a On 4 January 1980 Gray discharged Urban for poor performance andbecause he damaged a company vehicle.10 Fogleman subsequently quit or was discharged in mid-December.About early December, Urban began working asa driller on a new project that encompassed 18 sep-arate sites in the Milwaukee area. Gray instructedUrban that he wanted one site completed each day.While Larry Pappageorge initially served asUrban's helper on this project, Petrarca performedthis function after the Respondent rehired him inlate December. On at least five occasions between8 December and Urban's 28 January discharge,Gray admonished Urban that the drilling there"had to be done and done on time." Gray also re-peatedly told Urban and Petrarca in January,"Let's get with it, you with me, let's get on theball."Union activity began in January when the Re-spondent's drillers, helpers, and its shop mechanic,Bill Leary, signed authorization cards. On 25 Janu-ary Gray received a telegram informing him thatthe Union represented a majority of the employees.Gray immediately interrogated Leary and threat-ened him with plant closure.t" When Urbanphoned in from a jobsite later that day, Gray en-gaged in similar conduct, which we have foundviolated Section 8(a)(1) of the Act. Thereafter,upon the return of Urban and Petrarca to the Re-spondent's facility, Gray interrogated them andLeary about the union activities and again threat-ened plant closure. The three employees admittedto Gray during this meeting that they had signedunion cards. When Gray asked how they wouldvote in an election, the employees said that theywould go along with whatever the majority decid-ed.Subsequently, on 28 January Urban and Petrarcawent to a jobsite to drill soil borings in a snow-covered field. They left the Respondent's facilityan hour late because they had waited futilely for alaboratory technician who was supposed to accom-pany them. Upon arriving at the jobsite, Urbandrove the drilling rig through the field to locatethe drilling site. Petrarca walked in front of the ve-hicle searching for ditches or obstructions hiddenby the snow. Despite their efforts, the rear end ofUrban's rig fell into an ice-covered ditch. Afterconsiderable delay, the rig was pulled out of theditch by a farmer's tractor. Since by this time itwas early afternoon and he was feeling sick, Urbandecided that they would return to the Respondent'sfacility. The employees did not inform the Re-spondent of the situation, however, until theirpickup truck incurred a flat tire while they were enroute to the shop. When they finally reached theRespondent's facility, Gray discharged them "forII Since we agree with the judge's finding that I.eary is a supervisor asdefined in the Act, we do not find that this conduct was unlawful.56 SOIL ENGINEERING CO.lack of work." Gray also told them that they werenot worth "union wages."We conclude that the General Counsel has madea prima facie showing that the union activities ofUrban and Petrarca were the motivating factor inthe Respondent's decision to discharge them. Inthis case, the Respondent's animus toward theUnion clearly is demonstrated by its repeatedthreats to cease drilling operations in the event ofunionization. The Respondent therafter dischargedUrban and Petrarca only 3 days after being in-formed that they were engaged in union activity.We also note that Gray made a reference to theUnion while informing the employees of his deci-sion to terminate them. Under these circumstances,we find that the evidence submitted by the GeneralCounsel effectively shifted the burden to the Re-spondent to show that the discharges would haveoccurred even in the absence of the employees'union activities.The Respondent contends that Urban and Pe-trarca were discharged for poor performance andbecause a company truck they were driving hadbeen damaged the previous week. We reject its ar-gument about the employees' alleged lack of pro-duction since it is clear from the record that theRespondent tolerated any deficiencies in their per-formance until learning of the union activity. Fur-thermore, as the judge found, Urban's drillingwork was comparable to that performed by Evan-koe, an excellent driller, whose standard Gray ad-mittedly did not expect the Urban-Petrarca team tomeet. As for the Respondent's contention that itdischarged the employees for the incident involv-ing its vehicle, we note that the record is devoid ofevidence that the Respondent ever approachedUrban and Petrarca about this matter, which oc-curred before the union activity commenced. Final-ly, not only does the factor of timing underminethe Respondent's defense, but the Respondent alsogave shifting reasons for the discharges. Urban andPetrarca initially were told, as noted, that theywere being discharged "for lack of work." There-after, during a district court proceeding under Sec-tion 10(j) of the Act and before the judge in thiscase, the Respondent argued that it discharged theemployees for the reasons stated above. According-ly, we conclude that the Respondent has not metits burden of showing that the same action wouldhave occurred in the absence of its employees'union activities, and therefore find that Urban's andPetrarca's discharges violated Section 8(a)(3) of theAct.As noted above, we agree with the judge's con-clusion that a bargaining order is an appropriateremedy in this proceeding. It also is clear that the8(a)(l) and (3) violations found in the Respondent'sconduct involving Urban provide additional sup-port for the Judge's finding that the Respondent'sviolations significantly have reduced the possibilitythat the imposition of the conventional reinstate-ment and backpay orders and the posting of noticesto remedy the unfair labor practices would permita fair election within a reasonable period of time.'2Finally, since we have concluded that the drillersemployed by the Respondent are not supervisors asdefined by the Act, we shall modify the unit de-scription accordingly.CONCLUSIONS OF LAW1. The Respondent, Soil Engineering & Explora-tion Co., Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. International Union of Operating Engineers,Local 150, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All drillers and helpers employed at the Re-spondent's Tinley Park, Illinois, facility; excludingoffice employees, laboratory employees, the shopmechanic, and other supervisors and guards as de-fined by the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. At all times since 25 January 1982 the Unionhas been and now is the exclusive collective-bar-gaining representative of the employees in theaforesaid appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditionsof employment.5. By coercively interrogating employees BarryUrban and Joseph Petrarca and by threateningthem with plant closure, the Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.6. By discharging employees Urban and Petrarcafor their union activities, the Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.7. The Respondent has not otherwise violatedthe Act.1i Contrary to our colleagues, we find that the severity of the unfairlabor practices the Respondent committed and particularly the evidencethat it unlawfully discharged one-third of the bargaining unit, i.e., two ofsix employees, warrants the imposition of a bargaining order in this smallunit.In reaching this conclusion, however, we place no reliance on thejudge's comments in the paragraph immediately preceding her "Conclu-sions of Law" where she speculates as to the impact of the Respondent'sunlawful conduct on the bargaining unit in the event that discriminateeJoseph Petrarca declines reinstatement.57 DECISIONS OF NATIONAL LABOR RELATIONS BOARD8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Soil Engineering & Exploration Co.,Inc., Tinley Park, Illinois, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order as modified.1. Substitute the following for paragraph 2(a)."(a) Offer Barry Urban and Joseph Petrarca im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights or privileges previouslyenjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the remedy section of the decision."2. Substitute the following for paragraph 2(b)."(b) Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way."3. Substitute the following for paragraph 2(d)."(d) On request, bargain with the Union as theexclusive representative of the employees in thefollowing appropriate unit concerning terms andconditions of employment and, if an understandingis reached, embody the understanding in a signedagreement:"All drillers and helpers employed at the Em-ployer's Tinley Park, Illinois, facility; exclud-ing office employees, laboratory employees,the shop mechanic, and other supervisors andguards as defined by the Act."4. Substitute the attached notice for that of theadministrative law judge.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it allegesunfair labor practices not found herein.CHAIRMAN DOTSON, dissenting.I agree with the judge that Urban was a supervi-sor and therefore the discharge of Urban did notviolate Section 8(a)(3) of the Act. The judge cred-ited the testimony of the two drillers and foundthat Urban was a supervisor because he had thepower to (1) discharge or (2) effectively to recom-mend the discharge or transfer of his helper. Themajority, in reversing the judge, only discusses thejudge's second finding and concludes that thedriller's authority is no different from that of anyskilled worker's authority over a helper or appren-tice. However, the draft does not discuss thejudge's finding that the drillers had the power todischarge, crediting the testimony that a driller wastold that "if the driller felt that the helper was notworth his time, the driller was to fire him on thespot." (Citing ALJ, sec. II,D,3,c, par. 5.)I would not order a Gissel bargaining order inthis case. Although the unit is small, I do not seenor understand the majority's view that the Board'straditional remedies would not suffice in this case.It seems to me that reinstatement of dischargedworkers is sufficient remedy and would provide fora free choice in an election environment.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten to shut down our busi-ness if you choose union representation, or interro-gate you about union activity in a manner consti-tuting interference, restraint, and coercion.WE WILL NOT discharge you, or otherwise dis-criminate against you, with regard to your hire ortenure of employment or any term or condition ofemployment, to discourage membership in Interna-tional Union of Operating Engineers, Local 150,AFL-CIO, or any other union.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Barry Urban and Joseph Petrarcaimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed and WE WILL make them whole for anyloss of earnings and other benefits resulting from58 SOIL ENGINEERING CO.their discharge, less any net interim earnings, plusinterest.WE WILL expunge from our files any referencesto Urban's and Petrarca's discharges, and notifythem in writing that this has been done and thatevidence of their unlawful discharges will not beused as a basis for future personnel action againstthem.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All drillers and helpers employed at the Em-ployer's Tinley Park, Illinois, facility; exclud-ing office employees, laboratory employees,the shop mechanic, and other supervisors andguards as defined by the Act.SOIL ENGINEERING & EXPLORATIONCO., INC.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge. Thiscase was heard before me in Chicago, Illinois, on July12-14, 1982, pursuant to a charge filed on February 3,1982, and amended on February 10, 1982, and a com-plaint issued on March 12, 1982, and amended on July12, 1982. The complaint alleges that Respondent Soil En-gineering & Exploration Co., Inc. violated Section8(a)(1) of the National Labor Relations Act (the Act) byinterrogating and threatening employees regarding unionactivity; and violated Section 8(a)(3) and (1) of the Actby discharging Barry Urban, Joseph Petrarca, and LarryPappageorge to discourage membership in InternationalUnion of Operating Engineers, Local 150, AFL-CIO(the Union). The complaint further alleges that Respond-ent's refusal to bargain with the Union, which had alleg-edly obtained majority status in an allegedly appropriateunit, violated Section 8(a)(5) and (1) of the Act, and war-rants the issuance of a bargaining order, in view of Re-spondent's other alleged unfair labor practices.On May 11, 1982, the Regional Director for Region 13filed with the United States District Court, NorthernDistrict of Illinois, Eastern Division, a petition underSection 10(j) of the Act for a preliminary injunction re-quiring Respondent to reinstate Urban and Petrarca andto bargain with the Union. At the conclusion of the hear-ing on the petition (held on May 28, 1982), it was deniedby United States District Court Judge George N. Leigh-ton. Judge Leighton found, inter alia, that Respondent'spresident, Collin W. Gray, asked his employees whetherthey had signed any papers indicating their desire tobecome unionized, and told them that he would sell hisplant and close his business if they became union mem-bers. However, Judge Leighton stated during the hearingthat an employer can lawfully express his opinion aboutunions; and can close his plant if he wants to, as long ashe does not do it to interfere with the employees' statu-tory rights. Judge Leighton further found that Urbanand Petrarca had been discharged because they were notuseful and effective employees; that Larry Pappageorgehad been discharged for damaging company property;and that none of these three individuals had been dis-charged for union activities. On September 21, 1982,Judge Leighton granted the Regional Director's motionfor reconsideration, but adhered to the original ruling de-nying the petition. Crawford v. Soil Engineering & Explo-ration Co., Case No. 82-C-2932. The district court's de-cision does not control the result in the instant case. Wo-metco Coca-Cola Bottling Co. of Nashville, 255 NLRB431, 447 fn. 61 (1981). The record made before the dis-trict court was received into evidence before me. Theparties to the instant proceeding stipulated that the wit-nesses in the district court proceeding, if called beforeme, would testify substantially the same, but that thisstipulation would not preclude anyone from recallingsuch witnesses.Upon the entire record,' including the demeanor ofthe witnesses when they testified before me, and afterdue consideration of the briefs filed by Respondent andby counsel for the General Counsel (the General Coun-sel), I issue the followingFINDINGS OF FACTI. JURISDICTIONRespondent is an Illinois corporation with its officeand place of business located in Tinley Park, Illinois. Re-spondent is engaged in the business of providing geo-technical engineering services to architects, engineers,builders, construction enterprises, and private individuals.During 1981, Respondent's gross revenues from perform-ance of services directly to customers outside Illinoisamounted to $20,000. I find that Respondent is engagedin commerce within the meaning of the Act. NLRB v.Reliance Fuel Oil Corp., 371 U.S 224 (1963).The Board asserts jurisdiction over all nonretail enter-prises (such as Respondent's operation) which have anindirect outflow across state lines of at least $50,000 an-nually. For the purposes of applying this standard, indi-rect outflow refers to sales of services directly to usersoutside the State (here, $20,000 in 1981), and also to salesof services to users meeting any (with exceptions not ma-terial here) of the Board's jurisdictional standards. Thelatter class of users includes enterprises or organizationswhich are themselves exempted from the Board's juris-diction, if their operations are of a magnitude whichwould justify assertion of jurisdiction were they nonex-empt. Siemons Mailing Service, 122 NLRB 81, 85 (1958).During 1981, Respondent received more than $9000 forthe performance of services to St. Elizabeth's Hospital,which during that year had gross receipts exceeding $34million and received more than S7 million from the fed-erally funded Medicare program. The Board has heldthat it has statutory jurisdiction over hospitals which(like St. Elizabeth's Hospital) derive income from theI The record as corrected by my order of February 22, 1982, showsthat R. Exh. 7 was never offered and that R. Exh 16 was received with-out objection.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfederally supported Medicare program; and that theBoard will assert jurisdiction over a hospital whose grossrevenues exceed $250,000 annually. East Oakland HealthAlliance, 218 NLRB 1270 (1975). Accordingly, I find thatRespondent's $9000 worth of sales to St. Elizabeth'sHospital in 1981 constituted "indirect outflow" withinthe meaning of the Board's jurisdictional standards.During that same year, Respondent received more than$43,000 for the performance of services to the U.S. De-partment of Agriculture. In connection with such serv-ices, I take judicial notice of the Act of Congress estab-lishing that Department, "the general design and dutiesof which shall be to acquire and to diffuse among thepeople of the United States useful information on sub-jects connected with agricultural and rural development,in the most general and comprehensive sense of thoseterms, and to procure, propagate, and distribute amongthe people new and valuable seeds and plants." 7 U.S.C.Sec. 2201. Further, I take judicial notice of the Act ofCongress appropriating about $21 billion to that Depart-ment for the fiscal year ending in October 1982. P.L.103, 95 Stat. 1457; House Conference Report, H. R. 97-313, p. 24 (1981). 1 conclude that the Department's oper-ations are of a magnitude which would justify theBoard's assertion of jurisdiction over the Department'soperations were it nonexempt. Siemons Mailing, supra,122 NLRB at 85; Radio Free Europe, 262 NLRB 549(1982). Accordingly, I find that the $43,000 worth ofservices furnished by Respondent to that Department in1981 constituted indirect outflow within the meaning ofthe Board's jurisdictional standards. St. Francis Pie Shop,172 NLRB 89, 91 (1968); Hoover, Inc., 240 NLRB 593,594 (1979); Castle Instant Maintenance, 256 NLRB 130(1981).Thus, Respondent's indirect outflow during 1981amounted to at least $72,000. Accordingly, Respondent'soperations satisfy the Board's standards for assertion ofjurisdiction.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Signing of the Union Cards; the Union'sBargaining Demand; Alleged Interference, Restraint,and CoercionOn January 23, 1982, five persons in Respondent'semploy-William Leary, Kevin McArthur, Craig Evan-koe, and alleged discriminatees Barry J. Urban andJoseph P. Petrarca-met at the union hall with unionrepresentatives Lester Doogan and Kenneth Doogan.After a discussion about having the Union represent Re-spondent's personnel and organize them for benefits,these five individuals signed cards authorizing the Unionto represent them, and gave these cards to KennethDoogan. On that or the following day, such cards werealso signed by two more employees-namely, allegeddiscriminatee Larry Pappageorge and his brother, LouisPappageorge-at Larry's house. Larry gave them toLeary on January 25.On January 25, at 11:30 a.m. local time, CompanyPresident Collin W. Gray (sometimes referred to in therecord as Bill Gray) received via Western Union a tele-phoned mailgram from union representative LesterDoogan. The mailgram asserted that union authorizationcards had been signed by a majority of Respondent's em-ployees in a unit consisting of "all drivers, drillers, andhelpers employed by the Company excluding all otheremployees, office clericals, guards and supervisors as de-fined by" the Act. The mailgram offered to submit theemployees' authorization cards to an impartial person forexamination and count, and requested Respondent to rec-ognize and bargain with the Union as the exclusive rep-resentative of the employees in that unit. This telephonemessage was taken down in writing by an unidentifiedindividual in Respondent's office.A few minutes after Respondent had received thismessage, President Gray approached mechanic Leary inthe shop, showed him the notation which Respondent'soffice had prepared of the telephoned mailgram, andasked whether he knew anything about this and whetherhe had signed a union card. Leary said that he had. Grayasked him why. Leary said that he had gone along withthe majority of the men. Gray said that if the employeesjoined the Union, he would have to close the businessand get rid of all of them. He said that he had gonethrough "the thing" once, it had cost him a lot ofmoney, and he was not going through it again.2After receiving this telephoned mailgram, Gray tele-phoned the Union and asked for Lester Doogan, whowas not in. A typewritten copy of the mailgram was re-ceived by Respondent at 12:34 p.m. local time that sameday, January 25. About 2 p.m., Gray received a tele-phone call from Barry Urban, who was working in thefield with Petrarca and wanted to know where theywere to go next (see fn. 23 and attached text). Gray saidthat he had received from the Union a letter stating thatit wanted to represent Respondent's personnel, that ithad said he was not supposed to talk to the employees,3but that he wanted to find out exactly what was goingon, why the employees wanted to be organized. Graysaid that someone had tried to organize there before, thathe did not need the headaches or the aggravation, thathe would not put up with it, and that if he had to gounion, he would rather close his doors and subcontractthe work to somebody else and keep the laboratory; hewould make more money that way. He asked if Urbanthought Respondent's personnel were worth unionwages, and whether they could drill enough footage tomake him enough money to pay union wages and bene-fits. Gray expressed the opinion that he did not thinkthey were worth union wages. Gray asked Urban wheth-er he had signed a union card and how he was going tostand on the Union. Urban said that he was going tostand with the majority and vote with the majority.Gray said that Urban and Petrarca were to come back to2 My findings in this paragraph are based on Leary's testimony. Graydenied that this conversation occurred. For demeanor reasons, I creditLeary. Gray testified that he had previously been through a representa-tion election requested by the "International Machinists."I The mailgram stated, inter alia, ". .. any discrimination, reprisals,promises or threats directed against these employees will cause [the]Union to take such legal and economic actions as are necessary to protectthe rights of these employees to join" the Union.60 SOIL ENGINEERING CO.the shop, that Gray wanted to talk to them further aboutthe subject.4Urban and Petrarca then drove back to the shop,where they and Leary (Respondent's mechanic) began toclean up and put everything away in preparation forgoing home. Gray came out of his office and asked themto talk to him after their regular quitting time of 3:30p.m. Inferentially, they said that they would. About 3:30p.m., Gray, Urban, Petrarca, Leary, and Larry Pappa-george went into a small room which is next to and hasa door into the laboratory. During the subsequent con-versation, this door was open, and William J. Ellis, aunionized sewer and water contractor to whom Re-spondent frequently subcontracts work, was in the labo-ratory inspecting some written material in order to pre-pare a bid on a job on which Respondent was bidding.Larry Pappageorge left the room a few minutes afterGray began to talk to the employees, and did not return.Gray said that he had received a telegram from theUnion that day, and showed it to Leary, Urban, and Pe-trarca. Gray said that in view of the Union's "petition,"some people must have signed union cards; and askedLeary, Urban, and Petrarca whether they had signed.They said that they had. Gray asked how they had triedto get organized and who had tried to organize them;they told him that Kenny Doogan had tried to organizethem. Gray said that he knew he was not supposed totalk to the employees about the matter, but he wanted tofind out whether the employees were going to vote forthe Union. They replied that they would "just vote withthe majority"; Urban credibly testified that "Nobodygave [Gray] a yes or no answer on how we were goingto vote because we were afraid of losing our jobs." Graysaid that he had been through union campaigns before,that he did not need to go through a union campaignagain, that he had enough money to retire, and thatrather than have his employees go union, he would closehis doors down, sell his drill rigs, subcontract the drillingwork, and operate only the laboratory. Gray further saidthat union companies, unlike Respondent, laid off mostof their employees in the winter and when it rained.Gray also said that occasionally, if a driller and helperhad finished a day's work of 120 or 130 feet, they couldleave early and were paid for the whole day.5Gray asked why the employees wanted a union.Leary, Urban, and Petrarca said that they would notneed to be represented if they could have a little moremoney, somewhat better benefits, better equipment,better working conditions, spare tires, and better safetyequipment and safety conditions, and if Respondentwould "quit changing our time on us" (inferentially, re-ferring to Respondent's conduct in sometimes paying itspersonnel for fewer hours than such persons claimed ontheir timesheets). Gray said that he was tired of buyingtires, and asked whether the employees thought they4 My findings in this paragraph are based on Urban's testimony. Fordemeanor reasons, I do not believe Gray's testimony that no such con-versation took place. See also infra fn. 23 and attached text.5 This was the first and only occasion on which Urban was ever soadvised. As discussed infra, reaching such daily drilling footage was veryrare indeed. The record discloses only one occasion on which a drillerand his helper wsere paid fior a full day for this reason.were "worth the money." Leary said that if Respondentpaid the drillers and helpers a little more money it wouldprobably be able to keep them longer, and expressed theopinion that the present drillers and helpers were "qual-ity help." Leary further said that, if the employees werein the Union, their health and welfare programs wouldcover their families instead of, as at present, the employ-ees only. Gray said that Respondent could not afford togive the employees a raise, and that they were not worthunion wages because they did not have enough experi-ence and were not drilling 100 feet a day. Leary saidthat Gray was expecting an impracticably high dailynumber of drilling feet. Gray said that he was an expertand his expectations were reasonable. Leary said thatGray's expectations were unreasonable because equip-ment kept on breaking down. Gray said that excessiveequipment breakdowns would be Leary's fault becausehe was the mechanic. Leary withdrew his claim of ex-cessive breakdowns. Gray said that Urban, his driller,and his logger had not been getting anything done for a1-1/2 to 2 months. Urban said that he could get 75 feetdone a day. Gray said that on a small job within 20 or 30miles of Respondent's shop, an average driller could get130 feet a day. Urban agreed. Gray said that a gooddriller could get 150 feet, and that the sites at whichUrban and his crew were then working called for drill-ing of only 75 feet, not much more than half what an av-erage driller could do on an average day. Urban agreed.6Gray said that he was allowing plenty of travel time andovertime. Urban agreed. Gray asked why his standardsof drilling footage were not being met. Urban said thatthe equipment kept on breaking down and the weatherwas bad. Gray said that the weather was "not that bad,"said that the drillers in Milwaukee, Wisconsin, were get-ting something done, and asked what the problem was.Urban said that he did not know.Gray said that from prior experience he knew aboutNLRB procedures; that in another week or so he wouldhave to go down on a hearing to get an election date set;that there would be an NLRB election in, probably, 4 to6 weeks; that within the next 2 or 3 weeks and upon thereturn of the personnel from the Milwaukee job, hewould give speeches to the employees together and alsoindependently; that he would tell the employees the prosand cons of unionization, tell them why they should voteagainst a union, and also answer their questions; that hehad a right and a responsibility to tell the employeestheir and his rights if the company was union or non-union; and that he would advise them of such rights inthe next few weeks, but not until all the employees in therequested unit had returned to the shop. Urban or Pe-trarca said that the employees should be getting unionscale. Gray said that he could not afford a raise, that theemployees were not "producing" and were tearing upequipment, that in consequence he had a lot of repairbills, and that the employees did not deserve a raise.Leary said that Respondent's personnel were working"extra hard" and were doing a lot of work that they6 However, as discussed infra, before Urban's discharge Evankoe, Re-spondent's best driller, averaged about 40 feet a day.61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould not be doing. Gray denied this. Suggestions weremade about sending both a drilling rig and a pickuptruck to each job; Gray said that he could not afford thisprocedure.My findings as to what was said during this confer-ence are based on a composite of credible parts of thetestimony of Urban, Leary, Gray, and Ellis. For demean-or reasons, I do not credit Gray's denial of the shutdownthreat, to which both Urban and Leary testified; orGray's denial of their testimony that he asked certainquestions about their union activity and received certainresponses. I do not credit Gray's testimony at the Sec-tion 10(j) proceeding that Gray's primary reason for ar-ranging for this discussion was Urban's and Petrarca's al-leged conduct, the preceding week, in tearing the rearend out of Respondent's drill rig, in view of their lack offault in this incident (see infra) and Gray's demeanorwhen testifying before me. Also for demeanor reasons, Ido not credit Gray's denial of Urban's and Leary's credi-ble testimony that Gray said that the employees werenot worth union wages; or Gray's denial of Urban'scredible testimony that Gray said he was tired of buyingtires. Also, I do not credit Gray's testimony, crediblydenied by Urban, that he threatened to discharge Urbanand Petrarca if their work did not improve. When testi-fying to such a threat on January 25, Gray was obvious-ly referring to an incident on January 28 (see infra fn.24).B. The Refusal to BargainAbout 10 or 11 a.m. the following day, January 26,union representative Lester Doogan returned Gray's Jan-uary 25 call. Gray said that he had received the Union'stelegram. Doogan asked whether Gray would bargainwith the Union. Gray said that he was willing to have anelection but was not going to bargain with the Union.Doogan said that he would get back to Gray, but neverdid.C. The Allegedly Discriminatory Discharges1. Urban and Petrarcaa. Urban's employment history before Petrarca's rehireBarry J. Urban started working for Respondent onJanuary 4, 1980, as a driller's helper. Before starting towork for Respondent, he had worked for about a monthas a driller's helper for Testing Service Corporation. OnMarch 21, 1980, Respondent's drilling supervisor, BillSpickerman, discharged Urban because in Gray's opinion7 In making this credibility finding, I attach no weight to Ellis' testi-mony that he heard no such threat. While the discussion was going on,Ellis was engaging in an activity (checking quantitative informationagainst prints, and making numerical notations) which required at least acertain amount of concentration. Ellis testified that he did not hear Graytell his personnel that he had heard from the Union, although Gray testi-fied that he so stated. and his testimony in this respect was substantiallycorroborated by Urban and Leary. Ellis testified before me that he inter-preted Gray's remark, that he had been through "this" before, as refer-ring to an employee request for a raise. However, Gray, as well asUrban, testified that Gray made this remark in the context of referencesto a union campaign, anrd Ellis himself testified before the district courtthat he believsed that such was the context of the reference to raises.Urban did not do his work in a timely and efficientmanner, and because, in pulling a newly painted truckout of the shop, he scraped it and tore up the mirror onthe passenger's side.After Urban's March 1980 discharge, his employmentincluded 6 months as a helper on a drill rig which wasbeing used as a diamond core driller. On an undiscloseddate before May 1981, he was laid off from this job forlack of work. On May 6, 1981, he started work for Test-ing Service Corporation as a soil driller. On May 26,1981, Urban asked Gray to rehire him. Gray said thatUrban had been a helper when he had worked for Re-spondent, and asked whether he thought he could aver-age 100 or 120 feet a day as a soil driller. Urban said yes.Gray said that he would give Urban a chance to drill,but he would be out of a job if he did not give "100 per-cent," that Gray expected Urban to get at least 120 feet aday, and that he had not got much done when workingfor Respondent before. As discussed in greater detailinfra, the October 1981-March 1982 drilling recordswhich Respondent offered into evidence for Evankoe,whom Gray regarded as Respondent's best driller, showthat Evankoe drilled more than 120 feet a day on a totalof two occasions.8Urban resumed working for Respondent on July 5,1981. Urban testified that he was hired to work on therig as a driller who was to bore soil holes of shallow tointermediate depth. As described in detail infra partII,D,3,c, he acted as a driller on some jobs and a driller'shelper on other jobs. When drilling work was unavail-able, he worked in Respondent's shop.Gray testified that, until about September 1, Urban'sproduction "was not that bad in regards to being averageproduction." During this period, Respondent did nothave much work, and Urban spent much of his timepainting and sandblasting vehicles in Respondent's shop.Shop mechanic Leary credibly testified that Urban"always did a decent job for me in the shop," and thatGray had expressed some satisfaction with at least onepaint job performed by Urban. On one or two occasions,Leary told Gray that Urban was better in the field thanhe was in the shop, and that Joseph Petrarca was abetter worker in the shop than Urban.In September 1981 Gray sent Urban to work as ahelper for driller Evankoe on a job in LaCrosse, Wiscon-sin, which called for rockcoring, a kind of operation onwhich Urban had had no experience. Gray testified thatUrban's work on this assignment was "okay."Thereafter, Respondent obtained a job in Milwaukeefor the Milwaukee Sanitary District. Gray testified that itwas not "appropo" to put Urban on that job, because hewas only an apprentice. Urban was sent up there to actas a helper to Jim Fogleman, a driller with 15 to 20years' experience.Fogleman acted as a driller on that job, and Urbanacted as his helper, on November 17 to 20, inclusive.s In view of these records, I attach virtually no weight to Evankoe'stestimony that, under certain circumstances, drilling 120 feet a day is"not too unusual," or to a document posted on Respondent's bulletinboard that a drilling crew is to get "a minimum of 120 to 140 feet perday as required."62 SOIL ENGINEERING CO.During this 4-day period, they drilled a daily average ofabout 20 feet.9The Sanitary District's field engineer(PMO representative) prepared reports showing the rea-sons for the drilling delays incurred by the Fogleman-Urban team on that job. More specifically, the first daythey were on that job, their rig (CME 75) became stuckon soft material and was not completely set up until 5p.m., 5 hours after they arrived on the site. The secondday, several hours were lost because driller Foglemansaid that he could not set up on one of the borings owingto the wet condition of the area, approval had to be ob-tained for an off-set boring location, a wash swivel hadto be welded, a nearby fire hydrant was not charged andthe harbor commissioner had to approve use of a fire hy-drant on the street before mud could be mixed, and Re-spondent's vane shear equipment was not satisfactory.The day after that (November 19), 6-7 hours were lostbecause the boring kept caving in until driller Foglemanextended his casing. On November 20, time was lost be-cause the boring caved in; and while installing a bor-rowed flush joint casing, Fogleman dropped into theboring a casing part which he was removing to installthe flush joint.During that same week, Evankoe worked as driller onthat project with McArthur as his helper. Evankoe'stimesheet for that week shows that he worked on thatproject on November 17-20, inclusive; I infer thatMcArthur did the same. The Evankoe-McArthur teamdid no drilling on November 17, and there is little evi-dence that they did any on November 18.10 They drilled20 feet on November 19, and 14 feet on November 20.Ten feet of drilling was done on November 21. TheSanitary District daily logs fail to show who did thiswork. Because Evankoe's timesheets show that he wasworking elsewhere on that day, and the Sanitary Districtlogs state that Gray visited the project on that date, Iaccept Gray's testimony that the Fogleman-Urban teamwas working there on November 21. Gray testified ondirect examination that, on that date, he gave Foglemanand Urban a tongue lashing because they were not get-ting anything done. On cross-examination, Gray testifiedthat he also threatened to discharge both of them forpoor production. Urban denied being "chewed out," orthreatened with discharge, on this occasion. For demean-or reasons as to this matter I accept Gray's direct testi-mony only.During the following week, Fogleman and Urbanworked on this job on November 23, 24, and 25. Fogle-man drilled a daily average of about 14 feet.lThe field9 More specifically, no feet on November 17, 47 on November 18, 11on November 19, and 1.5 on November 20. The daily log for November17 contains the notation, by the Sanitary District's field engineer, "Mobi-lization allowed as per contract." From Fogleman's signature on twodaily logs for November 18, I infer that he drilled all the footage setforth in these logs.'o As to these two dates, see supra fn. 9. The Sanitary District logstates that CME 55 was the Evankoe-McArthur rig, and that it would beset up on November 18. Evankoe's daily timesheet states that he did anundisclosed amount of drilling on November 18." More specifically, he drilled 9.5 feet on November 24, 11 feet onNovember 25 (when he encountered a boulder or large gravel), and 21.5feet on November 23 (actually 26,5 feet, but the field engineer disallowed5 feet because a 5-foot rod was mistakenly added to the drill stem).engineer's daily log attributes loss of time to such mattersas "unfreezing mud tank, water tank and fire hose to hy-drant"; shutdowns to buy gasoline and supplies; drainingpump and hoses; putting tools away; repairs; leak in hy-draulic filter; and talking to Gray. While working on thissame job during this same period, Evankoe (withMcArthur as helper) drilled a daily average of 15.5feet.'2The field engineer's daily log contains a notationthat Evankoe "made a mistake measuring rods between92.0' and 95', washed out zone and missed two splitspoon samples." It is uncontradicted that Evankoe wasnot warned, reprimanded, or disciplined for this incident.Gray did not testify on direct examination that duringthis period he threatened Urban and Fogleman with dis-charge for poor production. On cross-examination, Graytestified to such a threat on November 24. As to this al-leged threat, I accept Urban's denial.Urban also worked on that job from November 30through December 5. Field activity daily logsheetssigned by Fogleman state that 16.5 feet were drilled onNovember 30 and 12 feet on December 1. A field activi-ty daily logsheet signed by Urban states at one point thaton December 2 he and Fogleman were drillers and SteveLarson was a helper; the sheet signed by the PMO repre-sentative states that Urban was a helper. Drilling footageis specified as 4.5. The logsheet states that the driller didnot wish to begin work until arrival from Chicago, aboutnoon, of a replacement for the driller's truck, whose hy-draulic system was malfunctioning. The December 3 log-sheet is signed by Urban, states that he was the drillerand Larson was the helper, and specifies 6 feet of drill-ing. Fogleman signed two logsheets for December 4.One of them does not name the driller, and specifies 12.5feet of drilling. The other states that Urban was thedriller, and gives drilling footage of 5.5. The December 5logsheet, signed by Fogleman, does not name the drilleror helper and gives drilling footage of 11.5. That week,the average daily drilling footage of the team which in-cluded Urban was about 11.4 feet. Between November30 and December 3, the average daily drilling footage ofEvankoe, with McArthur as helper, was about 11.6.'1Evankoe's daily timesheet shows that he worked on thatjob on December 4 and 5, but no logsheet with his namefor those dates is in evidence. Urban testified that hebegan to act as driller, with Larson as helper, on the in-structions of Fogleman, who said he had hurt his back.Urban was uncertain about the date that this occurred; Iinfer from the foregoing records that this occurred onDecember 2. Evankoe testified as a witness for Respond-ent that when Urban was drilling and Fogleman was sit-ting on the sidelines, Urban's production was better thanFogleman's. When Gray found out who was doing thedrilling and why, he told Fogleman, ". ..you're thedriller [Urban] has only worked on a drill rig as a drillerfor 8 months. We can't expect him to do these holes." Iinfer from the foregoing records, and from Gray's testi-mony that Urban was drilling 4 to 6 feet a day, that12 More specifically, 19.5 feet on November 23, 19.5 feet on November24, and 7.5 feet on November 25."s More specifically, 10.5 feet on November 30, 12 feet on December1, 13.5 feet on December 2, and 10.5 feet on December 3.63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGray issued the foregoing instructions on December 4 or5. Gray did not testify on direct examination that duringthis week he threatened Urban and Fogleman with dis-charge for poor production. On cross-examination, hetestified to such a threat on December 5. As to this inci-dent, I credit Urban's denial.Evankoe credibly testified that on the Sanitary Districtjob, "we were all included in getting chewed out at onetime or another." Gray has variously represented that,on December 15, Fogleman was discharged, quit, or quitunder pressure.About early December 1981, Respondent obtainedfrom ITT a job in connection with the AmbulatoryPhone Service Project, referred to in the record as job1501 (sometimes followed by a letter to denote the par-ticular site) or the AMPS job. Respondent's initial con-tract required 75 feet of drilling on each of 18 sites.About December 8, Gray told Urban that a three-mancrew (that is, a driller, a helper, and a logger to performwork otherwise performed by the driller or helper)would be assigned to the AMPS job because about 18sites had to be completed in about a month. Gray furthertold Urban that Gray wanted one site done a day, andUrban agreed that he could do this.So far as the record shows, Urban was the only drillerassigned to AMPS jobs between December 8, 1981, andabout January 25, 1982, 3 days before his discharge. Hewas not assigned to any AMPS jobs between December14 and 27, during which period he worked a total of 9days. During the 20 days he worked between December28 and his January 28 discharge, he worked at least 9days on the AMPS job, and perhaps as many as 13 days.After Urban's discharge, Evankoe worked on AMPSjobs from time to time until at least March 4, 1982; therecord fails to show whether during this period he wasworking on only the 18 sites called for by the originalcontract, or also worked on 2 additional AMPS sites forwhich Respondent later obtained the contract. Evankoefinished the AMPS job on an undisclosed date before thedistrict court hearing on May 28, 1982. On at least fiveoccasions between December 8 and Urban's January 28discharge, Gray told him that the AMPS job had to bedone and done on time. On several occasions, Gray toldUrban and Petrarca, in the presence of logger YoungChiu that "we had to get more production to get thesejobs done."'4 Inferentially on at least some of these oc-casions, Gray again asked Urban, Petrarca, and loggerChiu to start trying to get one site a day, and asked whattheir problems were; they explained their problems (de-scribed infra); and, without yelling or getting upset,Gray said, ". .. let's get with it, you with me, let's geton the ball."'15The record fails directly to show thedates of the conversations in Chiu's presence, whichdates I infer infra. About early January, Gray toldUrban, Petrarca, and logger Chiu that ITT had 8 sites todo in addition to the 18 called for by its contract withRespondent, but was thinking of getting another firm todo these sites because Respondent was so slow. Gray1" This finding is based on the testimony of Chiu, a witness called byRespondent.I5 This finding is based on Urban's testimony.went on to say that production was so poor that Re-spondent would be lucky if it finished the 18 sites it hadoriginally contracted for. On a date undisclosed in therecord, Respondent obtained a contract for two moreAMPS sites. Gray told Urban from time to time toobtain authorization for overtime work, up to 11 hours aday, if he could thereby finish off a particular AMPS siteand avoid the need to travel out there again; but onother occasions, Gray told him to work only 8 hours.On December 8, 9, and 11 (Urban did not work onDecember 10), he worked on the AMPS job with LarryPappageorge as the helper. Drilling footage for thosedates was 150 feet for 6 hours of drilling, 36 feet for 6-1/2 hours of drilling, and 100 feet for 5-1/2 hours ofdrilling, respectively. I infer that Urban finished at leastthree AMPS sites during these 3 days. During thisperiod, the crew did not include a logger.The following Monday, December 14, Urban as drillerand Larry Pappageorge as helper began to work on ajob to be performed by Thermo-Piping Engineering atthe premises of the Pacific Molasses Company. Duringthat week, the daily drilling footage was 75 feet for 5-1/2hours of drilling, 75 feet for 5-1/2 hours of drilling, 100feet for 6-1/2 hours of drilling, 25 feet for 1-1/2 hours ofdrilling, and (with Leary as helper) 75 feet for 5-1/2hours of drilling, respectively. On December 17, Pappa-george tried to move a drilling rig to a boring site with-out taking down the boom on the rig. The boom hit alow telephone line, which whipped up and hit a powerline. In consequence, all the fuses in the molasses plantblew out. Urban was inside the building at the time, buthe testified that this incident was partly his fault becausehe had let Pappageorge move the drill rig. Urban toldPappageorge that he could have electrocuted himself,and Pappageorge said that he would not leave the boomup again when he was moving the rig. Thermo-Pipingtold Urban that people were a little worried that some-one might have got hurt. When discussing the incidentwith Urban, Pacific Molasses representatives did not ex-press particular irritation. On December 17 or 18, PacificMolasses telephoned Respondent's chief engineer, RashMamtora, and told him that the temperature had beenabout 15 degrees, the molasses was heated by electricity,and Respondent would be responsible for all the dam-ages if the molasses froze.'6Gray credibly testified,without giving particulars, that Thermal Piping, Re-spondent's client, was "highly upset." That same or thenext day, Gray relayed to Urban Pacific Molasses' com-plaints, at least; stated that Urban was causing a problemwith Respondent's clients; and warned him in verystrong terms that he might get killed if he was not morecareful. Urban said that he would "watch it." On Janu-ary 29, 1982, the day after Urban's discharge, the electricutility company billed Respondent for about $254 in con-nection with the Pacific Molasses incident. By letterdated February 10, 1982, the day on which Respondentreceived a charge alleging that Urban and Petrarca hadbeen unlawfully discharged, Gray's secretary, Mary Annas This finding is based on Gray's testimony, received without objec-tion or limitation. Because of illness in the family Mamtora did not testifybefore me.64 SOIL ENGINEERING CO.Reitz, forwarded this bill to the insurance company withthe following covering letter:Per Bill Gray's instructions, I am forwarding theenclosed bill to you. Bill says we are not contestingthe claim since our former employee, Barry Urban,did indeed hit the power line.On February 13, 1982, 3 days after this letter was sent,Gray received the first amended charge, which alleged,inter alia, that Larry Pappageorge had been unlawfullydischarged on February 3. It is uncontradicted that,when the power line was hit, the driver of the truck wasLarry Pappageorge and not Urban. Neither Urban norGray testified that Urban or anyone else ever told Graythat Urban was the driver.'7There is no evidence thatGray ever spoke to Pappageorge about the incident, andno claim that this incident played any part in Pappa-george's discharge. Gray testified at the May 28, 1982100j) hearing that until an incident which occurred afterUrban's discharge (see infra part II, C 2), Pappageorge"was an average employee. He hadn't done anything thatI would have thought directly would have been the sub-ject to his dismissal" other than a refusal to accept a jobassignment in Milwaukee. A brief signed by Gray andsubmitted to the district court judge in that proceedingalleges that on December 17, 1981, Urban accidentallyraised the mast of the drill rig into a 500-volt electricline, and that Urban was thereafter reprimanded for"his" negligence.Meanwhile, between December 21 and 24, inclusive,Urban worked as a driller on the Chemical Pond job inJoliet, with Larry Pappageorge as his helper. Urban'stimesheet for December 21 contains the entry, "Wait forgas man." Between December 22 and 24, he drilled atotal of 185 feet.'8b. Urban's and Petrarca's work after Petrarca's rehireDuring Urban's May 1981 hiring interview, Graystated that Urban would need a helper. Urban suggestedthat Gray hire Joseph Petrarca, who was working withUrban at his then employer. Gray said that, since Urbanwas the driller and production depended a lot on thehelper's assistance to the driller, Urban should have ahelper who could work with him. Gray went on to saythat, if Urban ever had a problem with his helper andwanted to discharge him, Gray or Mamtora would gethim someone else because Urban had to have a helperwho could work with him and do the job. Gray furthersaid that, if Petrarca agreed to accept a specified hourlywage, he could go to work as Urban's helper.Petrarca began working for Respondent about lateJuly, inferentially as a helper, a week or two after Urban" Urban's testimony at the 10(j) proceeding suggests that he was thedriver. However, at the hearing before me, Gray stated that Larry Pap-pageorge hit the power line but Urban "was remiss because he was thedriller and he should have been either directing him or told him to putthe tower down."'8 His daily timesheet for that week contains an undated entry, in anunidentified hand which resembles Gray's, "Bill (Gray] told Urban he ison thin ice since he hit the power line at Pacific Molasses." No like entryappears on Larry's January 25-29 timesheet, the only one in evidence fora period after the Pacific Molasses incident.resumed working for Respondent. Petrarca was separat-ed in late August 1981 for reasons not shown by therecord. In late December 1981, when he and Urban wereroommates, Gray telephoned Urban and asked whetherhe thought Petrarca could run a rig. Urban said that hethought so. Gray asked whether Petrarca would comeback and drill while Urban was working in Milwaukee.Inferentially, Urban relayed this message to Petrarca,who thereafter called Gray about the matter. Gray saidthat Petrarca could be either a helper or, at a dollarmore an hour, a driller. Petrarca said that he would takethe driller's job. Gray testified, without documentarycorroboration, that Petrarca received a helper's pay.Petrarca resumed working for Respondent on Decem-ber 29, 1981, the day after Urban returned from a job inMilwaukee. On December 29 and 30, Urban (with Pe-trarca as helper and Chiu as logger) drilled about 177feet on the AMPS job.'9Gray testified that on Decem-ber 31, 1981, he orally reprimanded Urban and Petrarcafor failing to accomplish enough work, warned them thatthey would be discharged if they did not improve, andsent them home at 1 p.m. Urban testified at the 10(j) pro-ceeding that he and Petrarca came back early that daybecause they could not find out where the borings weresupposed to be, and that Urban told Gray that Urbanwould not drill unless he knew where the gas lines werebecause he did not want to blow himself up. I creditUrban's testimony in this respect, which is largely cor-roborated by his and Petrarca's contemporaneous entrieson their timesheets. Urban testified before me that hecould not remember Gray's talking to him and Petrarcathat day about coming back to the shop early and notgetting anything done. Because Urban's and Petrarca'saverage daily drilling footage for that week was consid-erably higher than the average for Respondent's bestdriller, Evankoe (see infra), and Urban and Petrarca hadreturned early for safety reasons, I do not accept Gray'stestimony about what he said on this occasion.The next working day was Monday, January 4, 1982.On January 4 and 5, Urban acted as the driller and Pe-trarca acted as the helper, inferentially on an AMPS job.Urban's timesheet states, in his handwriting, that 60 feetwere drilled on January 4 and 40 feet were drilled onJanuary 5, and further contains the January 5 entry,"Loaded truck/ gas up got/ready to/leave." On cross-examination, Gray testified that on that day he threat-ened to discharge them for poor production. On directexamination, he merely testified that he told them thattheir production was not up to par, that they were notgetting one site done a day, that the AMPS project wasa high priority project, and that Respondent had to get itdone. Still according to Gray's direct examination,Urban replied that his production rate had been low buthe was going to get the holes drilled. I credit Urban'stestimony that Gray merely gave him some "static," fordemeanor reasons, because Urban had completed an av-erage of one site a day during his only previous days of'9 This finding is based on the daily timesheet filled out by Urban. Be-cause he was apparently confused about dates, his weekly drilling sum-mary is exceedingly confusing. This summary suggests that he may havedrilled as much as 294 feet during the week ending December 31.65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork on the AMPS job, because Urban's and Petrarca'sdrilling footage had been above average during the pre-ceding week, and because, on the following day, Graymade Petrarca a driller (see infra).On January 6 and 7, Urban worked in Wisconsin; hisdaily timesheet, which is not very legible, indicates thathe was attenpting to procure some equipment. On themorning of January 6, Gray told Petrarca that Graycould make him a driller if he could drill 100 linear feeta day. Petrarca said that he could drill that much. Graythen gave him a rig and sent him out to a job. Petrarca'sdaily timesheet contains the January 6 entry "Drilled 75'-Rome Villa," and the January 7 entry "Drilled Joliet 30'had trouble with rig."Because of cold weather, Urban and Petrarca did notwork on January 11. On January 12 through 14, 1982,Urban and Petrarca worked on the AMPS job.20Thedrilling footage totaled 95 feet for January 12 and 13.The record fails to show the footage for January 14; anotation of 75 feet is scratched out with the entry"wrong." Gray testified that, on January 14, he askedemployee Chiu, who sometimes acted as logger on thejobs being performed by Urban and Petrarca, why Urbanand Petrarca were not getting anything done, and thatChiu replied that they were idling away most of theirtime. Chiu was called by Respondent as a witness, butdid not corroborate Gray's testimony as to this remarkand did not testify that Urban and Petrarca in fact en-gaged in such conduct.21Accordingly, and for demean-or reasons, I do not credit Gray's testimony in this re-spect. Gray went on to testify that then, in Chiu's pres-ence, Gray told Urban and Petrarca that they would befired if they did not get more work done. Chiu corrobo-rated Gray's testimony in this respect. Because Urban'sand Petrarca's average daily drilling footage had notbeen significantly inferior to that of Evankoe, Respond-ent's best driller, I reject Gray's testimony, and infer thatthis was one of the occasions when Gray said they allshould "get on the ball." Urban and Petrarca did notwork on January 15, for reasons not shown by therecord.On January 18, 1982, Urban worked as a driller on theAMPS job, with Petrarca as helper. In 5 hours of drill-ing, 75 feet were drilled; the daily drilling summary pre-pared by Urban states, "1-1/2 hour to charge battery getgas, etc." At this point, after Urban had spent 11 to 13days on the AMPS job, about 8 AMPS sites had beencompleted and about 10 still had to be done. On the fol-lowing day, January 19, Urban worked as driller on job1507, with McArthur as helper. In 5 hours of drilling, 6feet were drilled; the daily drilling summary prepared byUrban states that they augered 9 holes to check thedepth of the sludge. On January 20, Urban worked as adriller and McArthur as a helper on a job not shown bythe record. In 6 hours of drilling, 22 feet were drilled.20 Urban's daily drilling summary states that Petrarca was the drilleron January 13. Petrarca's timesheet suggests that Urban was the drilleron all 3 days.21 The business records put into evidence by Respondent show onlyone period (December 28-30, 1981) when Chiu acted as logger on anUrban-Petrarca job, During this period, Urban drilled at least 177 feet(see supra fn. 19).Meanwhile, on January 19 and 20, Petrarca acted asdriller and Larry Pappageorge as helper on a job notshown by the record. Drilling footage on January 19 isnot shown by the record; drilling footage on January 20was 75 feet.On Thursday, January 21, Urban and Petrarca, withAmrit Rai as logger, went out to an AMPS jobsite. Thedaily drilling report submitted to Respondent by Urbanand the timesheet submitted to Respondent by Petrarcaboth state that Urban was the driller and Petrarca wasthe helper on that job, and there is no evidence that Re-spondent ever believed otherwise.22On that day, 15lineal feet were drilled. While the truck was pullingaway the rig on the completion of a 5-foot hole whichcompleted the job at that site, there was a loud crack,and the truck stopped and would go no further. At thattime, the truck was in 6 inches or less of snow.According to Gray, he was informed, by someonewhose name he did not testify to, that Urban and Pe-trarca had got the rig stuck in a snowbank. On the fol-lowing morning, Gray asked Urban whether he and Pe-trarca had got anything done. Urban said, ". ..no, nottoo much." Gray said that their drilling footage that dayhad been inadequate, and asked what was the matterwith the rig. Urban said that it would not move. Rai saidthat Urban and Petrarca got it stuck and something wentclick in the rear end and the truck would not move.Gray sent Urban to the Chemical Pond job in Joliet,with Larry Pappageorge as helper, and told Petrarca andmechanic Leary to go out to the AMPS jobsite wherethe truck had broken down.The truck which had broken down on January 21when Urban and Petrarca had been using it was a truckwhich Respondent had bought second-hand. MechanicLeary had performed many repairs on that truck, whichwas in "sad shape" when purchased, but had notchecked the rear end (except for the oil) or the transmis-sion. The occasion on which it broke down was the firsttime that the truck had been used after Respondent ac-quired it. When Leary and Petrarca returned on January22 from the jobsite where the truck had broken down onJanuary 21, Leary told Gray that the rear end was "toreout," but that Leary did not know anything about thetransmission because the truck could not be moved.Meanwhile, Urban and Larry Pappageorge completed2 feet of drilling at their new jobsite, an amount whichUrban testimonially described as "terrible." That day,Urban spent about 2 hours drilling through ice to reachthe place from which they were supposed to take thesample. During this period, the temperature had beensteadily dropping. At least partly because of the coldweather, Urban and Larry Pappageorge were unsuccess-ful in two attempts to remove a sample from the splitspoon. Urban then telephoned Gray, who told them toquit work because of the cold weather. They worked 5hours that day. Gray testified that, on that day, he toldUrban that he would be discharged if his production did22 For purposes of this case, it makes no difference which one was infact the driller on that job. However, in view of these entries and Rai'scorroborating testimony, I find Urban was the driller, and discredit histestimony otherwise. Cf. supra fn. 20.66 SOIL ENGINEERING CO.not improve. Gray denied that he made any such state-ment to Larry Pappageorge, and testified, in connectionwith explaining Petrarca's subsequent discharge, thatGray regards the helper as partly answerable for drillingfootage. Accordingly, as to Gray's remarks on this occa-sion, I find that this was another occasion when, uponreceiving an explanation of the problem encountered onthis day, Gray said, ". .. let's get on the ball."On Monday, January 25, Urban and Petrarca drove atruck out to the jobsite where the truck had brokendown on January 21 when they were working there.Upon reaching the site, they transferred the tools fromthe broken-down truck to the operative truck, and thendrove out to another jobsite. However, they found thatthey were unable to perform any work at the new jobsitebecause there was too much snow there for the companytruck they were driving.23As previously noted, whenUrban called in for another assignment, Gray interrogat-ed him about the Union, and told him and Petrarca toreturn to the shop, that Gray wanted to talk to them fur-ther about the Union. As previously noted, later that dayGray interrogated and threatened Urban and Petrarcaabout the Union, learned that both had signed unioncards, and said that the employees did not deserve araise, but did not tell them that their jobs were in jeop-ardy if their work did not improve.On January 26, with Urban as driller and Petrarca ashelper on an AMPS site, 2 hours of drilling and 35 linearfeet of drilling were performed, with 4-1/2 hours oftravel time. That day, the drill rig started leaking hy-draulic fluid, the drill would not go up or down, andUrban had no tools with him to repair it. On the follow-ing day, Urban and Leary went out to the jobsite withsome tools and some hydraulic fluid. On that day, theyfinished up that jobsite; Urban performed 40 linear feetof drilling in 2-1/2 hours, with 6 hours of travel time. Onthat day, the jacks would not raise the tower, there waswater in the hydraulic lines, and a nipple broke off. Thatsame day, Petrarca acted as helper to McArthur asdriller; McArthur's daily drilling summary for that day isnot in evidence. Urban's testimony suggests that Petrarcaand McArthur were working on the AMPS job.Meanwhile, on January 26, the truck which hadbroken down on January 21 was towed back to Re-spondent's shop, at a cost of $340. The next day, January27, Leary checked the transmission and tore apart therear end. He reported that metal shavings in the trans-mission had torn up some of the gears but he could re-build it; he later did so with parts which cost about $177.Leary further reported that the rear end was damagedbeyond repair. Gray testified that Leary said that thenecessary parts to rebuild the front end would cost about$907. Unauthenticated purported invoices attached toGray's brief to the district court indicate that the totalcost of such parts was $609.50 or $616.99.23 My findings in this paragraph up to this point are based on Urban'stestimony, which is consistent with his entries in the daily drilling sum-mary for that day that he and Petrarca had 6 hours' travel time andtransferred tools from one rig to another. On the other hand, this travel-time entry is inconsistent with Gray's testimony, which I do not believe,that Urban and Petrarca worked in the shop all day on January 25.On January 28, Gray directed Urban and Petrarca togo out to a jobsite in Lake Zurich, Illinois; obtain instru-ment readings to show the elevation and contour of theland; and then stake out and drill the soil borings.Urban's testimony suggests that this was part of theAMPS job. Urban and Petrarca were supposed to travelfrom the shop with Chiu, who was to act as logger.However, Chiu was delayed at home by a personal prob-lem. After Urban and Petrarca had waited around for 45minutes to an hour, Petrarca told Gray that Petrarcaknew how to operate the instrument used for determin-ing the elevation and contour of the terrain. Then, Graytold them to take a pickup truck to the jobsite withoutChiu. Gray told them to try to complete the job thatday; to try to complete it within 8 hours if possible; butthat if overtime was necessary to complete the job thatday, to telephone Mamtora at I or 2 p.m. for authoriza-tion.24Urban and Petrarca arrived at the jobsite after an hourand a half drive-that is, about 9:15 or 9:30 a.m. On thepreceding day, Urban, Leary, and Chiu had moved thedrill rig to the jobsite and had left the rig there on a Lo-Boy trailer. At that time, a sprocket on the rig had beenloose, and Urban and Leary had tried to tighten it with ascrewdriver, the best tool which they had with them.Upon reaching the jobsite on January 28, Urban and Pe-trarca unloaded the drill rig and went out into the field,which was a farm field covered with snow. Urban decid-ed to follow the fence line toward the places where theborings were supposed to be taken. Petrarca walkedahead of the vehicle, which Urban drove, to make surethere were no ditches; but the back of the drill rig fellinto a ditch which was covered with 6 inches of ice andover which the front of the rig, which is lighter than theback, had already gone. Urban's and Petrarca's difficul-ties were seen by the farmer who owned the farm. Hecame down with his tractor to pull out the rig, but afterhe hooked up his tractor to the rig, the tractor stuck.The farmer went to a neighboring farm and asked theneighbor to come over with his tractor. While drivingthe rig, Urban had started to feel sick. When the neigh-bor showed up with his tractor, Urban stayed in Re-spondent's pickup truck, and the work involved in pull-ing out the drill rig was performed by the farmers (bothof whose tractors were used) and by Petrarca. Beforebeing pulled out, the drill rig had been stuck 2 to 3-1/2hours. Urban decided that by the time the drill rig hadbeen pulled out of the ditch, at 12:30 or 12:45 p.m., itwas too late to get anything done and he was not feelingwell enough to do anything. He told Petrarca that theymight as well go back to the shop so they would arriveby 3:30, the hour at which overtime rates began. Ac-cordingly, they started for the shop in Respondent'spickup truck.2s My findings in this sentence are based on a composite of credibleparts of Urban's and Gray's testimony. I do not credit Gray's testimonythat he told them to get the job done that day no matter how long ittook them, and threatened to fire them if they did not complete the jobthat day. Such testimony is somewhat difficult to reconcile with his testi-mony that he directed them to obtain Mamtora's authorization for anyneeded overtime. DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeanwhile, Chiu drove from his home to the jobsite inhis own car.25On reaching the jobsite, Chiu saw thatthe drill rig had been removed from the Lo-Boy, onwhich the rig had been sitting when he left the jobsitethe previous day. The drill rig was not stuck. Chiu didnot see Urban or Petrarca. Chiu went to the farmerwhose house was on the jobsite, and asked whether hehad seen them. The farmer did not know them by name,but (according to Chiu) said that "one of them was inthe pickup truck ...he looked sick and after that theywent away." In view of Chiu's testimony on this subject,his further testimony that when he saw the drill rig itwas not stuck, and the evidence set forth infra, I do notcredit his testimony that he arrived at 10 a.m., and con-clude that he reached the jobsite after Petrarca and thetwo farmers had pulled the drill rig out of the ditch andUrban and Petrarca had started back for the shop in thepickup truck about 12:30 or 12:45 p.m.Chiu's English is quite good, but English is not hisnative tongue. He credibly testified that, after his conver-sation with the farmer, Chiu drove to a gasoline stationand telephoned Mamtora "to make sure what happenedto" Urban and Petrarca. Still according to Chiu's credi-ble testimony, he told Mamtora that Urban and Petrarcahad been at the jobsite, that the farmer had said Urbanor Petrarca had looked sick and they probably had gone"to the hospital or somewhere," but that Chiu was notsure because the farmer was not sure either. Mamtora re-plied that Urban and Mamtora had not returned to theshop. Mamtora instructed Chiu to return to the shop,during this conversation or a telephone conversationlater that day.My findings in the two preceding paragraphs are basedon credible parts of Chiu's testimony. Chiu initially testi-fied that the only time he saw the farmer that day waswhen he told Chiu about Urban's illness and the depar-ture of the pickup truck; then testified that after relayingthis report to Mamtora, Chiu waited "at the farmer'shouse" before telephoning Mamtora and receiving in-structions to return to the shop; and then testified that onChiu's alleged return to the jobsite, he waited there foralmost an hour (when the temperature was 15 or 20 de-grees Fahrenheit) without seeing the farmer again. Fur-thermore, Chiu testified on direct examination thatduring the alleged second Chiu-Mamtora telephone con-versation, Mamtora told Chiu to come back becauseChiu said Urban and Petrarca must never have got there;but testified on cross-examination that during the initialconversation Chiu told Mamtora that Urban and Pe-trarca had been there. Because of illness in the family,Mamtora did not testify before me.26Gray testified that,about 10 a.m., Mamtora told him that Chiu was on thetelephone and had said that he could not find Urban andPetrarca. Gray went on to testify that he told Mamtorathat Gray had seen Urban and Petrarca leave, that "theygot to be there somewhere," that they may have stopped25 In view of the probabilities of the case, I credit Gray's testimonythat Chiu was telephonically instructed to do this, and discredit Chiu'stestimony that he did not receive instructions to drive there in his owncar until after he arrived at the office.28 He testified at the 10(j) proceeding, but was not asked about thisincident.for gasoline and the roads were bad, and that Mamtorashould tell Chiu to stick around and wait for the othertwo. Gray went on to testify that, about I p.m., Mam-tora told him that Chiu had telephoned that he had notbeen able to find Urban and Petrarca, and that Gray toldMamtora to tell Chiu to come back because "evidently[Urban and Petrarci] didn't get there."27Gray's testimo-ny about these conversations was received without ob-jection or limitation. Moreover, because Mamtora's fail-ure to testify was due to illness in the family, I draw noinference from Respondent's failure to call him as a wit-ness before me. However, I do not credit Gray's testimo-ny about these conversations with Mamtora, and do notaccept it as corroborating Chiu's testimony that he hadtwo telephone conversations with Mamtora that day.Chiu testified for Respondent that he had learned fromthe farmer that Urban and Petrarca had been at the job-site and then driven away, perhaps because one of themwas ill, and that Chiu had so reported to Mamtoraduring their first (if indeed not their only) telephone con-versation that day. I can perceive no reason why Mam-tora would have reported to Gray (as Gray testified hedid) that, according to Chiu, Urban and Petrarca hadnever reached the jobsite at all. For the foregoing rea-sons, and the other reasons previously mentioned, I findthat Chiu reached the jobsite at least 2-1/2 hours afterthe 10 a.m. hour to which he testified, and that the inter-val between his arrival and his departure was muchshorter than the 3 hours to which he testified. Further-more, I do not credit his testimony that Mamtora saidUrban and Petrarca must never have arrived at the job-site, and am doubtful that Chiu and Mamtora ever hadthe alleged second telephone conversation during whichMamtora allegedly made this remark.26That morning, before leaving for the jobsite in thepickup truck, Urban and Petrarca had called Gray's at-tention to the fact that one of the rear tires on this truckwas not the same size as the other three tires. Gray toldthem to take that truck anyway because the laboratorytechnicians did not know how to operate a clutch andneeded vehicles with automatic transmissions. Urban andPetrarca had drawn the off-size tire to Gray's attentionon earlier occasions as well, and had also told him thatnone of the trucks (including this one) had spare tires.Also, about 2 weeks earlier, mechanic Leary had toldGray that one of the tires on this truck was too small,continuing to use it would ruin the rear end of the truck,and this tire was also bald. While Urban and Petrarcawere driving back to the shop, this undersized and baldtire blew out 20 to 30 miles from the shop and about 10miles from the nearest gas station. Urban told Petrarca to27 Initially, Gray repeatedly testified that Mamtora received this tele-phone call at 2 p.m. Later, Gray testified to the same I p.m. time givenby Chiu on direct examination by Gray.2a In view of the probabilities of the case and the elliptical character ofcompany witness Chiu's account of his conversation with the farmer, Iam inclined to think that Chiu learned from the farmer, and relayed toMamtora, what had happened to the rig before Urban and Petrarca leftthe jobsite. However, my ultimate conclusions do not depend on this in-ference. Petrarca's timesheet for that week contains the undated entry, inhandwriting which resembles Petrarca's, "$10.00 for getting farm tractorout. Cost me $10.00."68 SOIL ENGINEERING CO.drive on the flat tire to the nearest gas station, and thento telephone the shop to send someone out with a newtire or to pick them up.When the truck reached the nearest gasoline station,about 2 p.m., Petrarca telephoned the shop. Gray's secre-tary answered the telephone, and transferred the call toLeary. Petrarca said that it was he who was making thecall because Urban was in the truck feeling sick. Petrarcasaid that they had had a blowout at a point on the roadwhere forest preserves were on both sides and that heand Urban had reached a gas station. Petrarca askedLeary to come to the gas station and put a tire on. Learysaid that he had no spare tire, but would bring them atire if he could locate one. Leary then reported the prob-lem to Gray, who told him to bring Urban and Petrarcaa tire so they could return to the shop. Leary jacked upa pickup truck owned by C.D. Gray Company,29andtook off a wheel with a tire on it. Then, he drove to thegas station, about 10 miles from the shop, and substitutedthis wheel for the wheel with the flat tire.When the pickup truck got back to the shop, Petrarcadropped Urban off at Petrarca's car, in which both ofthem had come to work that morning. Urban, who wasstill feeling sick, lay down on the back seat. Petrarcaparked the truck, took out all the equipment, and wentinside to put it away.Gray asked Petrarca whether he had seen Chiu outthere. Gray said that, according to Mamtora, Chiu hadcalled twice, and that he had been waiting for Petrarcaand Urban. Petrarca said that Chiu had not been there.Petrarca went on to say that he had got the rig stuck.Gray asked whether he and Urban had got anythingdone that day. Petrarca said no. Gray asked why he hadnot made a telephone report to the shop. Petrarca saidthat he had not thought about it. Gray told Petrarca totell Urban to come in, and that both of them were beingfired. Petrarca said that Urban did not want to come in.Gray said to tell him to come in, that Gray was notfiring him by proxy, and that Gray wanted to tell Pe-trarca and Urban why they got fired "so the next timeyou work for someone you'll find out you have to workfor a living."Petrarca then went out to Urban, said that Gray hadtold Petrarca he and Urban were both fired, and saidthat Gray wanted to talk to Urban. Urban got out of thecar and went back into the shop.Gray asked Urban what he and Petrarca had got done.Urban said that they had got nothing done. Urban saidthat the rig had got stuck in the snow, getting it out hadtaken 2-1/2 or 3 hours, he had become sick, and hethought it was best to come back instead of staying outthere, that Gray did not want them to work overtime.Gray asked why Urban had gone to work that day if hewere sick, that he had been waiting around at the shopfor about 45 minutes that morning, that Urban had sick29 C.D. Gray Company is an excavating and earth-moving company inwhich Respondent's president has an interest, and which shares a build-ing with Respondent. Although C.D. Gray Company employs no drillers,on occasion laborers alternate between the two operations and receiveseparate paychecks from each.leave,30and that Respondent would have made someother arrangements. Urban replied that Gray had beencomplaining that he was tired of having people call insick or taking time off, and that was another reason whynothing was getting done. Urban went on to say that hehad come in because he was not feeling "that bad" in themorning and had thought he could make it through theday.31Gray said that Urban and Petrarca were notworth union wages, and that they got nothing done anddid not try to get anything done. Gray said that Urbanand Petrarca were being fired for lack of work; becausethey did not do their work in a timely, workmanlikemanner; because the daily drilling reports prepared byUrban omitted job numbers and total drilling footage;and because Urban had demonstrated that he was unableto work as a driller. Gray said nothing about the truckwhich Urban and Petrarca had left immobilized on thejobsite on January 21.32 Urban said that he was a gooddriller. Gray said that Urban's work record for the lastcouple of months showed that he was not a good driller,that he was an apprentice driller, but that "even if youwere an apprentice driller and you did it actual a hardday's [work] for a good day's pay then you would stillkeep your job. I don't fire people just for the fun offiring people." Urban said that Gray was "impossible."Gray told Urban and Petrarca to turn their time sheets into Mamtora, and to turn their keys and tools in to Leary.Urban and Petrarca then gave Leary their keys, and alltheir tools except for a set of Allen wrenches, and droveaway. Urban's and Petrarca's timesheets state that theywere paid until 3 p.m.After they had driven away, Leary told Gray abouttheir failure to return the Allen wrenches, which Learyhad given them that morning in order to enable them totighten the rig at their jobsite more effectively than heand Urban had been able to do on the previous day witha screwdriver. In an effort to find the wrenches, Learyand Gray went out to the pickup truck which Urban andPetrarca had used that day. In addition to the mudwhich might be expected from the nature of Urban's andPetrarca's job, the truck was littered with cake snacks,chocolate milk cartons, opened and unopened cans ofsoft drinks, and snack wrappers. Leary remarked that thetruck looked like a pigsty, but further remarked thatUrban and Petrarca had probably had to eat their lunchin the truck, that littering the truck was better than litter-0o However, in order to obtain sick pay, Respondent's employees wererequired to submit a doctor's certificate. Also, the employees were re-quired to call in at 7 a.m. on the day they were off sick.Si My findings in these two sentences are based on Urban's testimony.For demeanor reasons, I do not accept Gray's testimony that Urban re-plied, "I didn't think about it."a3 This finding is based on Urban's testimony. For demeanor reasons,and absent evidence that Respondent followed its practice of deductingrepair costs from Urban's or Petrarca's paychecks, I do not accept Gray'stestimony that he said they were being fired partly because on January 21they had torn out the rear end of a truck in consequence of their "stupid-ity and negligence." Nor do I accept Gray's testimony that he re-proached Urban for not having a man walk ahead of the drill rig thatday. Gray's testimony that Urban replied that he "didn't think of that" isinconsistent with Urban's credible testimony that he in fact followed thisprocedure. Further, for demeanor reasons, I do not accept Gray's denialthat he ever told any of his employees that they were not worth unionwages.69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the farmer's field, and that Urban and Petrarca couldhardly be expected to clean out the truck after beingfired. Gray remarked that it looked as if they had beeneating for the last couple of hours. Leary said that hewould clean out the truck, and Gray said, "Okay."Thereafter, Leary telephoned Petrarca about the Allenwrenches. Petrarca had taken them home by mistake,and he later returned them. As described infra partII,C,2, on February 1 the sprocket which Urban andLeary had tried to tighten on January 27 with a screw-driver fell off the rig.At the time that Urban and Petrarca were discharged,Respondent's bulletin board bore a May 1980 memoran-dum from Gray stating, inter alia, "Any individual whoeither negligently or due to a stupid mistake or error,either damages, destroys or breaks a piece of equipment,all labor and materials will be deducted from that indi-vidual's last check and will result in his termination andhis helper's termination." Urban and Petrarca did not re-ceive their final paychecks until the week after theywere discharged. There is no evidence that Respondentever tried to make any deduction from their paychecksbecause of the truck which broke down on January 21;compare Respondent's subsequent action in allegedlymaking such deductions from Larry Pappageorge's lastcheck (infra part II,C,2).Urban, Gray, and Ellis all testified at the 10(j) hearing,which concluded with a bench denial of the petition.The three left the courtroom simultaneously, with Grayin the middle. Urban called him an obscene name andmuttered, "I'll get even with you ... you haven't heardthe last of it" or (perhaps) "me."33Gray testified at the May 1982 10(j) hearing that hedischarged Urban and Petrarca on January 28, 1982,"Because from the time, starting November 21, 1981,their production was substandard with respect to doingtheir job and also they caused extensive amount of negli-gent damage to my drilling equipment just the weekbefore, the 21st of January." As previously noted, Pe-trarca did not resume working for Respondent until De-cember 29, 1981. Gray's brief to the district court statesthat he discharged Urban and Petrarca "since I was tiredof day-in and day-out losing our profit on this job andcausing the client to become very upset and dissatisfied."Gray's brief to me states that Urban and Petrarca werefired "due to their lack of doing their job in a timely, ef-ficient and productive manner for an extended length oftime which culminated in their [discharge] on January28, 1982, after another full day of no productive workand by violating written company policy by neglectingdue to their stupidity tearing the rear end out of a drilltruck and damaging [it] on January 21, 1982." As previ-ously found, during the discharge interview Gray didnot refer to the January 21 incident.33 My finding that Urban made this remark is based on Ellis' andGray's testimony. For demeanor reasons, I do not credit Urban's testimo-ny that his remarks were addressed to Ellis, and consisted of an inquiryabout why Ellis was testifying for Gray after Gray had "cheated" himout of a few jobs on which Ellis had spent hours working out the con-tracts and bidding the jobs.c. Comparisons between Evankoe's drilling andUrban's and Petrarca's drillingGray testified, in effect, that Respondent's best drillerwas Evankoe. At the time of the July 1982 hearing,Evankoe had 5-1/2 years' experience as a driller, the lastyear as a driller for Respondent. Between October 5,1981, and the discharge of Urban and Petrarca on Janu-ary 28, 1982, Evankoe drilled a total of about 25 days.Respondent put in virtually no evidence as to thenumber of hours which Evankoe devoted to drillingduring any of these days; and, as to 10 of these days, Re-spondent put in no evidence whatever about drillingfootage. As to the 15 days where drilling footage isshown, Evankoe's daily average was about 40 feet (seeR. Exh. 6 and 16). I infer that his average for the full 25days was lower than 40 feet, because it seems unlikelythat Respondent excluded Evankoe's more productiverecords. Between Urban's discharge and March 15, 1982,Evankoe drilled a total of about 19 days. During the lastfive of these days, he drilled between 2 and 6 hours aday; the record otherwise fails to show the number ofhours he devoted to drilling. His average daily footageduring this period was about 66 for each day of drilling.His average for each day of drilling where Respondentprovided records of his drilling footage was about 55.Between November 23, 1981, and Urban's discharge onJanuary 28, 1982, Urban drilled a total of about 31 days,for periods ranging from one half to 6-1/2 hours. His av-erage footage for the days that he drilled was about46.34 At the time of Urban's discharge, he had about 9months' experience as a soil driller; including 2 monthswith another employer, about 5 weeks' experience withRespondent as a helper, and a period of 7 or 8 weekswhen his work for Respondent was mostly in the shop.While working on the Milwaukee Sanitary District jobin late November and early December 1981, Evankoelost time because a seal had to be replaced on the waterpump, because of various hole cave-ins, to haul gasoline,because of a problem with lost water circulation, and be-cause he was 2 hours late one Thursday morning. On anundisclosed date in 1982, he lost 2 hours' work becausethe bolts on a slip clutch had sheared. On February 9,1982, a truck engine blew out while Evankoe was on theway to a job. On various dates between early Februaryand early March 1982, he lost a whole day's productionbecause a drive shaft on a truck went out, and lost timebecause of a broken wheel, because of low pressure inthe steam line, and because an auger broke and Respond-ent's shop brought the wrong size replacement. He mayalso have lost time on other occasions because of equip-ment problems. He was never reprimanded, warned, ordisciplined for losing time because of equipment prob-lems. Evankoe credibly testified to the opinion that "asfar as my contact working with [Urban], I would say hedid" have the fair amount of mechanical apptitude whichan experienced driller must have to be able to fix minordefects.a' These figures do not include Urban's work on the Milwaukee Sani-tary District project, where Fogleman was supposed to be the driller butUrban did drill for several days.70 SOIL ENGINEERING CO.Every driller and helper in Respondent's employ issupposed to fill out a "daily time and labor distribution"sheet every week. This form contains five columns. Eachcolumn is supposed to show the day of the week; themonth, day of the month, and year; the starting and quit-ting time for each day; whether the individual took alunch break, and the length of any lunch break taken;how much time, if any, was spent working on Respond-ent's premises; the length of time, if any, spent on a job-site;38and the job number or job location. Also, in Janu-ary 1980, Gray issued written instructions requiringevery driller to fill out a "daily drilling summary" formevery day. This form, which contains one blank for thedate, calls for the rig number; the driller; the number andnames of helpers; the job number; the client; the respec-tive lineal feet drilled in connection with the split spoon,the Shelby tube, the auger, and the rock core; traveltime; drilling time; and "other (explain fully all downtime)." Following each of these items are five columns.Respondent offered in evidence Urban's daily time-sheets between November 23, 1981, and January 28,1982; Evankoe's daily timesheets between September 21,1981, and March 19, 1982;36 Petrarca's daily timesheetsfor periods between July 1, 1981, and January 28, 1982,when he was employed by Respondent or C.D. Gray(see supra fn. 29); two daily timesheets filled out byLarry Pappageorge; and two daily time sheets filled outby Louis Pappageorge. None of these timesheets containsall of the information which they are supposed to in-clude. Petrarca's and Louis Pappageorge's timesheets donot specify the job numbers, and (except for a few dayson Petrarca's timesheets) they do not give the job loca-tion either. Neither the job numbers nor the job locationsare given in Urban's daily timesheets for the week begin-ning on December 14, 1981, and January 4, 12, and 18,1982. The record indicates that, notwithstanding Gray'swritten instructions in January 1980, while Urban wasworking for Respondent the drillers were expected toturn in a "daily drilling summary" just once a week. Re-spondent offered into evidence seven daily drilling sum-maries filled in by Evankoe (a driller throughout his em-ployment) during a period covered by 18 of his weeklytimesheets in evidence for weeks in which he performedsome drilling,37and daily drilling summaries prepared bya' Travel time is to be included in this figure, but need not be specifiedseparately.36 An Evankoc timesheet with the beginning date "Monday 10-2" isprobably for the workweek beginning Monday, November 2, 1981, andending Friday, November 6, 1981. Another Evankoe timesheet with thebeginning date "Monday 10-5" covers the workweek beginning onMonday, October 5, 1981.3' The seven daily drilling summaries include five documents preparedby Evankoe for the weeks beginning February 1, 8, 15, and 22, 1982, andMarch 2, 1982, which are not on the daily drilling summaries form butappear to be intended to serve as such summaries. In comparing thenumber of daily drilling summaries in evidence with the number ofweekly timesheets, I have disregarded the periods between November 16and December 4, 1981, and between January 11 and 15, 1982, duringwhich Evankoe was working on the Milwaukee Water Pollution Abate-ment job. While he was on this job, Respondent may well have acceptedas his daily drilling summaries certain reports which the Authority re-quired him to prepare.Urban for 6 of his 9 drilling weeks between November30, 1981, and January 28, 1982. Of the seven daily drill-ing summaries which were prepared by Evankoe andwhich Respondent thus chose to introduce, two fail toidentify the client, five fail to completely set forth thedistribution of hours worked, and three fail wholly orpartly to identify the job number or location. Of thesesummaries prepared by Urban, none identifies the client,four fail wholly or partly to specify the job number orlocation, one contains no entries as to hours worked, oneis confused as to dates, and one contains an entry, in anunidentified hand, that a drilling footage notation iswrong. Respondent failed to explain its failure to offerinto evidence Evankoe's daily drilling summaries (if any)for 11 of the drilling weeks covered by his daily time-sheets. There is no evidence that Respondent ever men-tioned to Urban, before his discharge interview, any defi-ciencies in his daily timesheets or his daily drilling sum-maries. Evankoe testified that, on occasion, he himselfwas late in turning in the daily drilling summaries; andthat when acting as drillers, Fogleman and McArthursometimes failed to turn in such summaries at all; Evan-koe's testimony as to Fogleman was corroborated byGray. Gray credibly testified that "a couple of times,"Urban was late turning in his daily drilling summaries.38Evankoe worked on the AMPS job, with McArthur ashis helper, on February 3, 5, 8, 9, and 11, and on March2, 3, and 4. On February 9, his truck broke down enroute to the job, and he performed no drilling. Respond-ent put in no evidence of how many hours he spent drill-ing on any other February or March dates. His drillingrecords indicate that five sites took him I day of drillingeach,39and that he spent I day on each of two jobsiteswithout completing them.'0His average daily drillingfootage on AMPS sites was about 68 feet. Urban's aver-age daily AMPS footage was about 63 feet. The recordshows that McArthur performed the drilling on at leasttwo, and perhaps as many as six, sites.41 McArthur'stimesheets and weekly drilling summaries are not in evi-dence. The record fails to show how long he took asdriller to complete any AMPS jobsite.2. The allegedly unlawful discharge of LarryPappageorgeLarry Pappageorge was hired by Respondent on Sep-tember 7, 1981.42 He worked as a driller's helper, and3' Urban's daily drilling summary for January 12-14 is dated January20.3a This figure includes the Evanston job, where on the first day hecould perform no drilling because his truck broke down en route to thejob.'0 On February 5, his pickup truck got stuck on the Griffin, Indianajobsite after he had drilled 51 feet. On February 8, apparently because of"no water return due to bad seal in fractured rock," he drilled only 33feet on a Chicago jobsite.s" As previously noted, the original contract called for 18 sites, and asecond contract called for 2 more. Before Urban's January 28 discharge,nine sites were completed, all by him. Evankoe thereafter completed fivesites and drilled on two more without (so far as the record shows) com-pleting them. Urban testified without contradiction that, beginning aboutJanuary 25, Respondent began to assign McArthur to act as driller onAMPS sites.42 Gray asked Pappageorge to come to work for Respondent afterbeing laid off by C.D. Gray, Inc. (see supra fn. 29).71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasionally worked in Respondent's shop. As previous-ly noted, he signed a union card at his home about Janu-ary 23, 1982, and gave the card to mechanic Leary onJanuary 25.On Friday, January 29, Gray assigned Larry Pappa-george a truck to take home that night, and instructedhim to leave his Crestwood, Illinois home at 5 a.m. thefollowing morning to drive to Milwaukee, Wisconsin,and work with a crew who was already there on a job-site. After the job had been completed, Larry Pappa-george and his brother, employee Louis Pappageorge,drove back to Chicago in the company truck assigned toLarry that morning. According to Larry Pappageorge,they reached the Chicago area about 7 p.m. but he didnot start to drive his brother home until 11 p.m., bywhich hour Respondent's shop was locked up and thetruck could not be returned. It was snowing, and LarryPappageorge made a wrong turn on a street. He attempt-ed to pull into a private driveway to turn around. How-ever, he was unable to see the edge of the driveway,which was covered with snow. He missed the drivewayby a tire length, and got stuck in a foot-deep culvertwhich ran parallel to the street and under the driveway.He could not get the truck out because of poor tractioncreated by the ice and snow. The occupant of the houseserved by the driveway called the police to clear thedriveway. Owing to ice on the road, the police wereunable to help the Pappageorges get the truck out. Thepolice called Walsh's Towing Company, which towedthe truck to the auto pound. Larry Pappageorge tried toget in touch with the pound on the following day, Janu-ary 31, but it was Sunday and the pound was closed.Later that weekend, the Pappageorges both tried to getin touch with Gray by telephone about the truck, but re-ceived no answer.On the following Monday, February 1, Larry Pappa-george came to the shop at 7 a.m. as usual, explained toGray what had happened to the truck, and accuratelystated that the truck was not damaged (see infra). Larryalso described his unsuccessful efforts to get in touchwith the auto pound on Sunday. Gray asked why he hadnot bailed the truck out the night that it was impounded.Larry Pappageorge replied that because he had no driv-er's license, he was afraid of arguing with the police.Gray said that he would arrange to get the truck out ofthe pound. Larry Pappageorge said that he would paythe impoundment fees, amounting to $5 or $6 a day, andthe towing fees, because the impounding was due toLarry Pappageorge's "boo-boo." Gray told him not toworry about it right now. Gray asked him what time hehad got home the night the truck got stuck. He said 11p.m. Gray asked why he had got home that late. He saidthat the Pappageorges had been working late in Milwau-kee. Gray said that he did not believe that. Larry saidthat Gray could check the following week when he re-ceived the other employees' timesheets. The timesheetfilled out by Larry Pappageorge for January 30 allegedthat he had worked from 5 a.m. (his hour of departurefrom his home) to 7 p.m. on that day, with a half-houroff for lunch, a total of 13-1/2 hours. His timesheet inthis respect is inconsistent with the January 30 timesheetsof Louis Pappageorge and Evankoe; each of the threewas paid for only 8 hours' work that day.43Gray directed his secretary (Mary Ann Reitz) and lab-oratory head Gopi Kumar to retrieve the impoundedtruck, which Kumar drove back to the shop. Gray toldLarry Pappageorge, McArthur, and Chiu to move adrilling rig from Lake Zurich, Illinois, to DownersGrove, Illinois, about 30 miles away. This rig had devel-oped a loose sprocket, which Leary and Urban had triedto tighten with a screwdriver on January 27 and whichUrban and Petrarca had been supposed to tighten onJanuary 28 with a set of Allen wrenches borrowed fromLenry. While the rig was being moved by Lo-Boy onFebruary 1, the sprocket bounced off the rig and waslost. In consequence, when the three reached DownersGrove, they could not do any work.On the following day, February 2, Larry Pappa-george, McArthur, and Chiu drove out to a job inJoliet.44While McArthur was drilling, the earth startedto cave in. The drill hit a rock which was caving in withthe hole and, in consequence, a pin which held the gearin place to turn the drilling shaft was sheared. At thatpoint, the gear gave out and the auger would not turnany more. The customer told Respondent's employeesthat they needed a particular size of casing to keep thehole open, said that Gray had undertaken to have suchcasing on the jobsite, and asked where it was. There wasno such casing either at the jobsite or at the shop. Whenasked for instructions by telephone, Gray told the em-ployees to pack up their equipment and come back to theshop.At 2:30 a.m. on Wednesday, February 3, a subzeronight, employee Louis Pappageorge telephoned Graythat Louis was looking for his girl friend's house; hadlost the keys to Respondent's truck; and, therefore, couldnot drive it. Louis asked Gray to bring him the keys.Gray said that he did not have the keys, that he was notgoing to ask the mechanic to go over to the shop at thathour to see if there was another set of keys, that Louiswas going to have to find somwhere to stay until 7 a.m.,and that at 7 a.m. he was to call and Gray would figureout some way to get back. Further, Gray reprimandedhim for using the truck on personal business after hours,and told him that he was not going to have a job.454' The timesheets filled out by Louis Pappageorge and Evankoe bothgive a 4 p.m. quitting hour. As previously noted, the Pappageorges droveaway from the job together; under Respondent's policy as interpreted byGray, Larry was not entitled to pay for travel time to Milwaukee, andneither of them was entitled to pay for travel time back to the shop. Er-rands which Larry allegedly at least tried to run on Respondent's behalfin the afternoon of January 30 were all performed in the Milwaukee areabefore the Pappageorges' 7 p.m. return to Chicago; and, in any event,Larry testified to the recollection that, while running these errands, hewas accompanied by his brother.44 Larry Pappageorge appeared to have a somewhat better recollec-tion of the incident than did Chiu. Accordingly, I credit Larry's testimo-ny that he drove a company vehicle to the jobsite, and discredit Chiu'stestimony otherwise. However, there is no evidence that Gray knew thatLarry had driven a company vehicle that day.4' The amended charge claimed that Louis Pappageorge's dischargewas unlawful, but the complaint does not so allege. Gray stated on therecord that there was no relationship between the reasons for the Pappa-georges' respective discharge.72 SOIL ENGINEERING CO.It transpired that Respondent did not have an extra setof keys for the truck being driven by Louis Pappa-george. Louis did telephone'the shop at 7 a.m. on Febru-ary 3 to advise Respondent where he was.About this same time, Larry Pappageorge reported tothe shop for work. Gray told him that he could notwork that day because only two people were in theshop. Gray instructed Larry to drive Larry's own car toget Louis, to get the truck the best way Larry could,and to get in touch with Gray later on that afternoon tofind out what would happen on February 4. Gray saidnothing about the January 30 incident involving thetruck. By the time Larry Pappageorge reached the placewhere the truck driven by Louis had been immobilized,Louis had got the truck started and was on his way backto the shop.46Larry Pappageorge did not fill out a time-sheet for February 3, and was not paid for any time thatday.Pursuant to Gray's instructions, Larry Pappageorgetried to telephone Gray that afternoon to find out whatto do on February 4, but was unable to reach him. At6:45 a.m. on February 4, Larry Pappageorge telephonedGray at the shop. According to Larry Pappageorge'scredible testimony, Gray told him that he was being dis-charged because Gray was "tired of us [losing] piecesout of the truck, [he was] tired of us breaking pieces oftruck ...[Larry's] brother lost the keys for a truck[Larry] put a truck in the ditch and [Larry] did not havea valid driver's license." Gray said nothing about anydamage to the grill of the stuck truck or any damage toany other company property. Larry Pappageorge hadtold Gray on the first day Larry went to work for Re-spondent that he had no driver's license, and that hecould not get one without a letter from his employer thathe needed such a license in order to keep his job. Grayhad said that, when his secretary got a chance, shewould write up the letter and Larry Pappageorge wouldbe able to pick it up from the office. On several later oc-casions, the last of which was about early January 1982,he directed a similar request to Gray and received asimilar response. However, Larry Pappageorge never re-ceived such a letter.On February 12, Larry Pappageorge came down tothe shop to get his last paycheck. He asked Gray about a$50 deduction from Larry's paycheck. Gray attributedthe deduction to damage to the truck,41and said he waswilling to show the allegedly damaged truck to Larry.Larry said that he had not damaged the truck and didnot want to look at it. Gray said that he was not goingto deduct the entire cost of the repairs because he knewthat Larry needed money. Larry said, ". ..you give itto me or I'm going to punch you out." Larry then tookseveral swings at Gray, who swung back at Larry but46 My findings in this paragraph up to this point are based almost en-tirely on Larry Pappageorge's testimony. For the reasons stated infra, Ido not credit Gray's version of these events except to the extent that it iscorroborated by Larry.47 Larry's timesheet for January 25-29, 1982, the most recent in therecord, contains the following entry in what appears to be handwritingother than his.62.00-Bail out truck26.00-Overdue [illegible]less $87,00missed.48After hitting Gray once, Larry left. The blowinflicted on Gray's lip a cut which required six stitch-es.49The General Counsel does not seek reinstatementfor Larry Pappageorge. Larry credibly testified thatGray never asked him about his union sympathies, ormentioned anything about the Union to him.Leary credibly testified that, on February 3 or 4, Graytold him that one reason for Larry Pappageorge's dis-charge was that he had done $300 to $400 worth ofdamage to a Chevrolet truck, and that Leary thereuponexpressed doubt that repairing the Chevrolet would costthat much. Gray testified that the truck driven by LarryPappageorge on January 30, 1982, was a 1973 GMC.50About May 12, 1982, Gray pointed out to mechanicLeary damage which at least by that time appeared onthe GMC truck, and asked him to obtain a repair esti-mate on this GMC truck from Community Motors,Inc.5tUp to this point, Leary had never noticed thatanything was the matter with the GMC's grill, andthought that the truck which Larry Pappageorge alleg-edly damaged was a Chevrolet. On May 19, 1982, 9 daysbefore 10(j) hearing, Respondent obtained a written esti-mate from Community Motors that certain repairs on theGMC truck would cost about $350.52 Inferentially there-after, Respondent's own shop personnel straightened theGMC's hood and bumper, and repainted the GMC. Atthe time of the July 1982 hearing, the GMC truck stillneeded a new plastic grill, a new headlight ring, and astrip of chrome across the front. Leary credibly testifiedthat these repairs would be only cosmetic, and that Re-spondent had in active use some trucks which were in aworse state of disrepair than the GMC. With the inferen-tial exception of the period when the bumper and hoodwere being straightened and the truck was being re-painted, the GMC truck was in active service at all timesbetween Larry Pappageorge's discharge in early Febru-ary 1982 and the hearing in mid-July 1982.My findings under this heading, part II,C,2, are basedon documentary evidence and on a composite of credibleparts of the testimony of Larry Pappageorge, Gray,Larry, and Chiu. I do not credit Gray's testimony thathe did not find out until February 1, 1982, about Larry48 Gray was 40 years old. Larry appeared to be in his early 20's, andin better physical condition than Gray.4o My findings in these three sentences are based on a composite ofcredible parts of Larry's and Gray's testimony.so For unexplained reasons, no such vehicle is specified on a list of Re-spondent's vehicles drawn up by Leary to enable Respondent to reattachthe proper license plates when they were removed in connection with re-pairing the vehicles.I I do not credit Gray's testimony that on February 2 he made a tele-phone request to Community Motors for an estimate, which was $300 to$400, for repairs to the GMC truck. Leary's credible testimony that thesubject of this conversation was a Chevrolet truck is indirectly corrobo-rated by Gray's testimony that the telephoned estimate did not includebumpers because Leary had already repaired the back bumper and thefront bumper had not been dented. (However, Gray testified at one pointthat the GMC's "bumpers" had been damaged.) Leary had already re-paired the back bumper of the Chevrolet; and Community Motors' subse-quent written estimate for repairing the GMC truck included replacingthe front bumper.s2 The estimate included replacing the front bumper, straightening andpainting the hood, replacing the grill and upper and lower moldings, and,perhaps, straightening both right-hand turn signals (BRHTS).73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPappageorge's lack of a driver's license; Gray's relatedtestimony that on that date he instructed McArthur notto let Larry drive a rig any more; or Gray's additionalrelated testimony that, when firing Larry, Gray told himthat Respondent would not have hired him if Gray hadknown Larry had no driver's license. Larry Pappa-george's testimony that Gray had long known aboutLarry's lack of a driver's license is corroborated not onlyby Urban, but also by Respondent's witness Chiu. More-over, Gray admitted telling Larry to use his own car topick up Louis at a time when Gray admittedly knew thatLarry had no driver's license. Similarly, Chiu testifiedthat he saw Larry drive a vehicle for Respondent afterChiu heard Gray say that he did not want Larry to drivea vehicle because he had no driver's license. Further, inview of the May 19 date on Community Motors' writtenestimate, the inconsistencies in Gray's testimony, and de-meanor considerations, I do not credit Gray's testimonyon cross-examination that his first request that mechanicLeary obtain a written estimate was made 3 or 4 daysafter Larry Pappageorge's discharge in early February,Gray's direct testimony that this first request was madein early March, or Gray's testimony that on an undis-closed date later that month Gray showed the GMCtruck damage to Leary, who said that it "doesn't looktoo bad" and that Community Motors' alleged oral esti-mate seemed excessive.Nor do I credit Gray's testimony that he dischargedLarry Pappageorge during a telephone conversationearly in the morning of February 3; that during the dis-charge conversation Gray attributed the discharge partlyto Larry's alleged damage to a truck; and that Larry"volunteered" to pick up his brother. I rely on demeanorconsiderations; on the previously discussed evidence re-lating to Gray's change in his story regarding whichtruck Larry allegedly damaged; on Gray's testimony atone point that he "told" Larry to drive his car over topick up his brother; and on the improbabilities in Gray'stestimony that, during this conversation and after Larrywas told of his discharge, he agreed to come to the shopbefore picking up his brother.D. The Appropriate Unit and the Union's AllegedMajority Status1. The unit issuesThe complaint alleges as appropriate a unit consistingof "All drivers, helpers and drillers ...excluding officeclerical employees, laboratory employees, guards and su-pervisors as defined in the Act." Respondent contendsthat the unit must also include Young Chiu, GopiKumar, and Amrit Rai; the General Counsel contendsthat their exclusion is required by Section 9(b)(1) of theAct because they were professional employees within themeaning of Section 2(12). Respondent contends that,under Sections 9(a) and 14(a), Leary and its drillers mustbe excluded from the unit as supervisors within themeaning of Section 2(11); the General Counsel contendsthat all these individuals were employees within themeaning of Section 2(3).2. Alleged professional employeesRespondent's business is providing geotechnical engi-neering services to architects, engineers, builders, con-struction enterprises, and private individuals. Chiu,Kumar, and Rai all have college degrees in soil engineer-ing; and Chiu also has a master's degree in civil engineer-ing. Kumar spent practically all his time working in thelaboratory. Chiu and Rai spent much of their time work-ing in the laboratory; they also wrote reports and madeproposals. These individuals' laboratory work, at least,required them to use their education. Craig Evankoe, adriller, has a bachelor's degree in biology, but did notuse this education in performing his work. Neither Urban(a driller and helper) nor Larry Pappageorge (a helper)has any education beyond high school.Soil-drilling operations are performed by a driller, whooperates the drill rig, and his helper, who does unskilledmanual labor associated with that operation. When theywork as a two-man team, the driller or the helper logsand stores the sample taken. Sometimes, in order tospeed up the process, Chiu, Kumar, or Rai would ac-company a driller-helper team to the jobsite and performthe logging operation, leaving the driller and helper todo the manual work. However, these laboratory workersnever did manual labor on the drill rigs. Nor did theyever work (as drillers and helpers did when not other-wise busy) in Respondent's vehicle maintenance andrepair shop. Chiu, Kumar, and Rai were all salaried; thedrillers and helpers are hourly paid. I conclude thatChiu, Kumar, and Rai must be excluded from the unit asprofessional employees.3. The mechanic and the drillersa. Respondent's admitted supervisorsRespondent's operation is under the overall activemanagement of President Gray, Respondent's sole stock-holder. Respondent's admitted supervisors includedMamtora, who supervised the field personnel and report-ed directly to Gray. Respondent's staff also included To-karski, whose title was "Engineering and Quality Con-trol," and Spickerman, whom a March 1980 memoran-dum from Gray described as the "supervisor" of "drill-ing operations." Mamtora and Tokarski acted as projectengineers, and scheduled the drillers and helpers forwork. Mechanic Leary had some authority (which, how-ever, he never exercised) with respect to overtime foremployees in the shop, and to permit shop employees toleave early (but without getting paid for time notworked). Otherwise, only Gray and Mamtora could au-thorize overtime work, and only Gray had authority togive permission to take time off.b. LearyMechanic Leary was the only person in Respondent'semploy whose regular job assignment was connectedwith the repair and maintenance of vehicles in Respond-ent's shop. When not performing field work, drillers andhelpers worked in the shop repairing and maintaining ve-hicles. Respondent contends that Leary had supervisory74 SOIL ENGINEERING CO.authority with respect to drillers and helpers while theywere working in the shop.Leary received directions from Gray or Mamtora onwhich drill rigs had to be repaired. Unless particular ve-hicles were needed immediately, Leary decided theorder in which vehicles were to be repaired. When a de-fective vehicle was brought into the shop, Leary wouldroad-test it, decide what had to be repaired, and orderthe necessary parts.53Leary would tell Gray (whoknows little about vehicle repair work) what tasks had tobe performed on each vehicle and which drillers andhelpers were capable of doing such tasks, and Graywould thereafter tell Leary to put such individuals onsuch tasks. When the drillers and helpers were workingin the shop, they were told what to do by Leary orGray. When laboratory personnel needed someone topick up cylinders, Leary selected the person to performthis task, but tried to use McArthur because Gray had soinstructed Leary. When hiring Leary, Gray said that heneeded a shop supervisor.54 About early October 1981,Gray advised drillers Evankoe, Urban, and Fogleman, inLeary's presence, that Leary was over the shop peopleand had the authority to discharge them if they did notdo the tasks assigned them.5sOn one occasion in early December 1981, when Learywent out to a jobsite for repair purposes, he concludedthat a particular helper was engaging in horseplay anddamaging equipment, and telephoned Gray with a rec-ommendation that the helper be discharged for thisreason. Gray thereupon instructed Leary to obtain thatemployee's keys, and Leary did so. Immediately thereaf-ter, Gray discharged the helper by telephone.Leary was hired largely because he was an experi-enced truck mechanic. He spent 65 percent of his timedoing mechanical work on the trucks and rigs, mostly inRespondent's repair shop but occasionally in the fieldwhen rigs broke down there, and almost all the rest ofhis time ordering and checking parts and equipment forthe trucks and rigs. Leary acted as a driller's helper inemergencies, and sometimes loaded and unloaded trucks.He was paid an hourly wage, like the drillers and help-ers, and had to obtain Gray's prior approval in order toskip lunch and leave a half-hour early. Leary had no au-thority to hire. He recommended the hire of two individ-uals, but neither of them was hired. Leary had no voicein determining which or how many drillers and helperswere assigned to do shop work on a particular day. Grayfrequently discussed with Leary the merits of other per-sonnel in Respondent's employ, but Gray also engaged insuch discussions with other personnel whose employeestatus is unquestioned. Before any of Respondent's per-sonnel drove a vehicle out of the shop, they were sup-posed to fill out a form and have Leary check it to see ifss I need not and do not determine the extent, if any, to which hecould order parts without Gray's authorization.1' This finding is based on Gray's testimony. Leary's testimony beforeme that he was never told he was a supervisor or "boss" is inconsistentwith his testimony at the 10(j) proceeding that he was so told.s' This finding is based on Evankoe's testimony, and on Leary's testi-mony at certain points. In view of such testimony by Leary, I do notaccept his testimony at other points that he was never told that he couldfire employees, or his testimony that he did not tell anyone what to doanything was wrong with the truck. However, this re-quirement was not in fact complied with until severalmonths after the alleged unfair labor practices at issuehere.I conclude that Leary had authority, in Respondent'sinterest and in the exercise of independent judgment, todischarge, effectively to recommend the discharge of,and responsibly to direct employees. Accordingly, hewill be excluded from the unit as a supervisor.c. The drillersDrillers are hired as such because they possess the me-chanical skill necessary to handle the drill rig, know howto log, and know what is expected of the helper. Begin-ning helpers are basically unskilled manual laborers.Gray testified that a driller is in charge of his rig, andthat a driller has the authority to discharge or effectivelyto recommend the discharge of his helper. Gray testifiedthat he instituted this policy in 1971 when a driller with30 years' experience threatened to quit if he had to workwith certain helpers who were much younger than heand who he said were "no good." According to Gray,this driller "fired" two or three helpers until a newhelper proved to be a willing worker. Gray further testi-fied that, prior to the July 1982 hearing, the most recentoccasions on which a helper had been fired at thedriller's recommendation were about mid-1979. On thefirst such occasion, drilling supervisor Mamtora had beencomplaining to the driller about poor production; thehelper would not do what the driller told him to do; thedriller said that the helper could not learn how to doanything and was not doing the work which allowed thedriller to get the job done, and that the driller did notwant him and wanted to fire him; and Respondent didso. According to Gray, a month or two later, the samedriller "fired" another helper who was a friend of thedriller and had been hired at his request. Gray testifiedthat drillers seldom sought the discharge of their helpersbecause Respondent tried to hire for each driller a helperwith whom he could be on friendly terms. This 1979 in-stance aside, the only specific evidence of such efforts isthe testimony regarding Respondent's initial hire of Pe-trarca, who was separated about a month later, to act asUrban's helper. During this July 1981-January period,Urban and McArthur sometimes acted as helpers toEvankoe; Petrarca, McArthur, and Larry Pappageorgesometimes acted as helpers to Urban; and Larry Pappa-george sometimes acted as helper to McArthur, Petrarca,and Evankoe. There is no evidence that any personacting as a driller was ever consulted about whichperson was to act as his helper on any particular day;and as to certain specific assignments, the record indi-cates that the driller was not so consulted.Instructions permanently posted on Respondent's bul-letin board state that the daily drilling progress charts,which are based on reports prepared by the driller, "willbe utilized to determine whether you will receive a pro-motion with a pay raise or a demotion (pay cut or befired-driller or helper)." These instructions further statethat if a driller damages equipment negligently or "dueto a stupid mistake or error," both the driller and his75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhelper will be terminated. Gray testified at the 10(j) pro-ceeding that the daily drilling sheets, kept by the driller,establish the production for both the driller and thehelper.The employment history of both Evankoe and Urbanshows that they learned to become drillers by workingas helpers. Gray testified, in effect, that McArthur waslearning to become a driller in the same way. Evankoewas receiving $10.50 an hour at the time of the July 1982hearing; the record fails to show his January 1982 payrate. As of January 1982 and July 1982, McArthur wasreceiving $6.50 an hour; the record otherwise fails toshow the helper's pay. Urban's job application suggeststhat his hourly rate was $8, but this is not very clear. Pe-trarca was offered and accepted a $1 hourly differentialto work as a driller rather than a helper, but in fact per-formed little drilling. Drillers and helpers had the samefringe benefits and out-of-town per diem.Between Urban's July 1981 hire and his January 1982discharge, a period which encompassed the Union's bar-gaining demand and Respondent's refusal to bargain,Evankoe was the only person sought to be included inthe bargaining unit in late January 1982 who acted as adriller but never as a helper. Evankoe was consulted byGray when he was preparing a bid, normally received acopy of the specifications and plans, and normally con-sulted with the engineers about what to figure for pro-duction. There is no evidence that Gray similarly con-sulted anyone else sought to be included in the unit.During this 7-month period, when drilling was beingperformed, Urban usually acted as a driller but some-times acted as a helper; McArthur and Petrarca usuallyacted as helpers but occasionally acted as drillers; andthe Pappageorges always acted as helpers.Evankoe credibly testified that when he talked toGray around early July 1981 about working for Re-spondent as a driller, Gray told him that, if a helper is nogood, the driller is supposed to talk to Gray or Mamtora,and Respondent would thereupon get the driller anotherhelper because the driller cannot do anything unless thehelper cooperates. Evankoe further credibly testified thatwhen he was hired on July 7, 1981, and on several lateroccasions, Gray told him that if the driller felt that thehelper was not worth his time, the driller was to fire himon the spot. Evankoe had never in fact dischargedanyone, testified that he probably would not do so with-out consulting Gray, and did not know that any drillerhad ever discharged anyone. Urban credibly testifiedthat, when Gray hired him as a driller, Gray told himthat if he had a problem with his helper and wanted tofire him, Urban should tell Mamtora or Gray, and Re-spondent would get rid of the helper and get Urban an-other one.On the basis of this testimony by Evankoe and Urban,I find that both of them were supervisors within themeaning of the Act because they had the power, in Re-spondent's interest and in the exercise of independentjudgment, to discharge or effectively to recommend thedischarge or transfer of their helpers.56I do not agree56 Cf. Ward-McCarty Hot Oil-Paraffin Service, 171 NLRB 731, 732-734(1968), where skilled operators were held to be employees although, bywith the General Counsel's contention that Evankoe andUrban did not have this power because they had neverexercised it during their tenure with Respondent and nodriller had exercised it for 3 years. Enclosure Corp., 225NLRB 629 (1976). While Respondent apparently failedto take action upon more recent reports from unidenti-fied drillers that their helpers were "no good," there isno evidence that any driller specifically asked for hishelper's discharge or transfer. While it is true that find-ing Evankoe and Urban to be supervisors gives rise to anunusually high ratio of supervisors to employees, I notethat drilling work is performed at sites which are somedistance from Respondent's place of business (sometimes,at locations where the drillers and helpers cannot returnhome at night) and, on occasion, where no admitted su-pervisors are present.However, there is no evidence that McArthur or Pe-trarca was ever advised that, when acting as driller, hehad discharge powers with respect to his helper. Ac-cordingly, I conclude that they had no such powers. TioPepe, Inc., 237 NLRB 537 (1978). In any event, becausehelpers are admittedly employees, I conclude that theemployee status of McArthur and Petrarca in January1982 cannot be affected by their sporadic perfomance ofthe allegedly supervisory job of driller. Certified Ad Serv-ices, 239 NLRB 156, 163 (1978).4. The Union's majority status in the appropriateunitIn short, I find that the appropriate unit consists of Re-spondent's drillers without power with respect to dis-charge, and helpers, excluding office employees, labora-tory employees, the mechanic, drillers who have powerwith respect to discharge, guards and supervisors as de-fined in the Act. As of the date of the Union's bargainingdemand, the employees in the unit consisted of Petrarca,McArthur, and the two Pappageorges. As of that date,all four had signed union cards whose operative effect isnot challenged by Respondent-.7E. Analysis and Conclusions1. The allegedly unlawful threats and interrogationMy finding that Leary and Urban were supervisorscalls for dismissal of the complaint allegation that Re-spondent, through President Gray, unlawfully threatenedand interrogated Leary, during their conversation aboutnoon on January 25, 1982, and unlawfully threatened andcomplaining to their supervisors about the performance of their helpers,the operators had brought about the helpers' discharge or transfer. How-ever, the operators in that case had no power to discharge or to specifi-cally recommend such action.s? The cards stated, in part (emphasis in original):AUTHORIZATION CARDI ... hereby authorize LOCAL 150, INTERNATIONAL UNION OF OP-ERATING ENGINEERS to be my exclusive bargaining representative forthe purpose of collective bargaining with the management of (Re-spondent). I understand that my signature on this card is the same asa vote for the above named union and that if enough cards aresigned the above named union may become the bargaining represent-ative without an election.76 SOIL ENGINEERING CO.interrogated Urban during the Gray-Urban telephoneconversation later that day.However, I agree with the General Counsel that Re-spondent violated Section 8(a)(l) of the Act on January25 when Gray told a group which included employeePetrarca that rather than have the employees go union,Gray would close his doors, sell his drill rigs, subcon-tract the drilling work, and operate only the laboratory.While it is true that under certain circumstances an em-ployer may lawfully discontinue all or part of his busi-ness because of a union's advent, he may not lawfullythreaten such action as distinguished from announcing adecision to close already reached. Textile Workers v. Dar-lington Co., 380 U.S. 263, 269-274 (1965), including fns.20 and 16 (1965). In addition, I agree with the GeneralCounsel that Respondent further violated Section 8(a)(1)when, during this same conversation, Gray asked wheth-er those present had signed union cards, how they hadtried to get organized, who had tried to organize them,and whether the employees were going to vote for theUnion. In finding that Respondent thus engaged in un-lawful interrogation, I note that Gray followed these re-marks by the threats of reprisal discussed above, that hewas thereby seeking information useful for discrimina-tion, that Respondent thereafter did in fact engage in un-lawful discrimination, that he gave no legitimate reasonsfor his inquiries, that no such legitimate reason appears,and that somewhat evasive responses were given to somesuch inquiries.2. The allegedly unlawful dischargesa. Urban and PetrarcaI agree with the General Counsel that Urban and Pe-trarca were discharged on January 28, 1982, because oftheir union activity. Respondent's opposition to theUnion is evidenced by Gray's repeated threats to shutdown the operation if the Union came in. Moreover,Urban and Petrarca admitted, in response to Gray's Jan-uary 25 questions, that they had signed union cards andintended to "vote with the majority" which majority theUnion had truthfully claimed. Moreover, Gray dis-charged Urban and Petrarca just 3 days after learning oftheir union activity and receiving the Union's bargainingdemand, and during the discharge interview, repeated hisremark during the January 25 conversation that theywere not worth union wages. Furthermore, the recordshows that the lawful reasons which Respondent has ten-dered for the discharges are not the real ones.Thus, when discharging Urban and Petrarca, Graytold them, among other things, that they were being dis-charged for lack of work. However, as discussed infra,Respondent now contends that Urban and Petrarca weredischarged partly because of slow progress on the in-complete and assertedly urgent AMPS job. Gray testi-fied before the district court that Petrarca was dis-charged partly because of poor production starting No-vember 21, 1981; but Petrarca did not resume workingfor Respondent until December 29, 1981, more than amonth later.5sGray testified before the district court,and contends in his brief to me, that Urban and Petrarcawere discharged partly because of the incident a weekearlier when their truck broke down; but Gray did notso advise them, nor so contend in his brief to the districtcourt. Moreover, the breakdown in question was causedby a defect in the transmission and rear end, neither ofwhich had been checked by Leary while restoring itfrom its "sad shape" when purchased second-hand; Re-spondent had not used the truck at all before Urban andPetrarca used it that day; and there is no credible evi-dence that Respondent ever specifically reproached themabout the truck incident, Furthermore, from time to timeUrban, Petrarca, and Evankoe had all lost up to a fullday's work because of blowouts and mechanical break-downs without being reproved therefor. Respondent toldUrban and Petrarca that they were being discharged be-cause the daily drilling summaries prepared by Urbanomitted job numbers and total drilling footage; but Re-spondent did not tender this explanation to the districtcourt or to me, and there is no evidence that Gray hadever previously complained to Urban about the matter.Moreover, McArthur (who was retained) sometimesfailed to turn in any summaries at all; Respondent's fail-ure to produce the summaries he did turn in leads me toinfer that his were at least as incomplete as the Urbansummaries which Respondent chose to introduce; andthe limited nunber of Evankoe's summaries selected byRespondent for inclusion in the record were also incom-plete. Finally, although Respondent has contended at alltimes that Urban and Petrarca were discharged in wholeor in part because they were unproductive, Respondent'srecords show that Urban's drilling footage was compara-ble to that of Evankoe, whose standard Gray admittedlydid not expect Urban to meet, and that the same wastrue with respect to Urban's and Petrarca's drilling onthe AMPS job. Moreover, Respondent's failure to bringin records of McArthur's drilling on the AMPS job leadsme to infer that his work was markedly inferior toUrban's.Furthermore, if (as Respondent contends) Urban's andPetrarca's discharge on January 28 had nothing to dowith the Union's January 25 bargaining demand, Gray'sselection of that particular January 28 date is difficult toexplain. Gray testified at the 10(j) hearing that Urban'sand Petrarca's production on that date was no differentfrom their production a week earlier; Gray testifiedbefore me that drill rigs get stuck in the snow during thewinter an average of once a month, and oftener if thesnow is deep; and he further testified before me that tele-phoned requests from an AMPS jobsite for overtime au-thorization were to be made when the job was near com-pletion (not, as here, where the drilling had not evenbeen started 5 hours after the beginning of the workday).Moreover, if indeed Urban's and Petrarca's dischargewas motivated by their poor production, an ordinarilyhumane employer would likely have decided to defer5' While the record indicates that Respondent on occasion held thehelper answerable for the driller's deficiencies, it is highly unlikely thatthis policy extended to periods when the helper was not working for Re-spondent.77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir discharge for at least a few days in view of the dis-chargees' misfortunes earlier that day-a rig which re-quired the assistance of two farmers to drag it out of theditch; a driller who became sick while in a truck milesfrom the shop on a cold, snowy day; a blowout in a tirewhich Gray had been advised just before the truck wastaken out was undersized and bald; and a wait at a gaso-line station owing to the absence of a spare tire, of whichGray had also been apprised before the truck was takenout. For the foregoing reasons, I conclude that Urban'sand Petrarca's union activity was the real reason fortheir discharge.My finding that Urban was a supervisor requires dis-missal of the complaint as to him. Parker-Robb Chevrolet,262 NLRB 402 (1982). However, I conclude that em-ployee Petrarca's discharge for union activity violatedSection 8(a)(3) and (1) of the Act. While Respondent haspointed to various alleged deficiencies in his work per-formance, the presence of valid grounds for an employ-ee's discharge does not legalize a dismissal which wasnevertheless due to a desire to discourage union activity.Borek Motor Sales v. NLRB, 425 F.2d 677, 680 (7th Cir.1970), cert. denied 400 U.S. 823 (1970); Justak Bros. &Co. v. NLRB, 664 F.2d 1074, 1079 (7th Cir. 1981); Rose'sStores, 256 NLRB 550, 552 (1981), enfd. 681 F.2d 816(4th Cir. 1982).b. Larry PappageorgeClearly, the reasons for Larry Pappageorge's dischargewere not the reasons given by Respondent. AlthoughRespondent's brief asserts that he was discharged partlyfor not having a valid driver's license, credible evidenceproceeding partly from Respondent's witness Chiu estab-lishes that Gray had known throughout Larry's 5 monthsof employment that he had no license and, moreover,throughout this period Gray had failed to comply withLarry's repeated requests for a letter which he needed toobtain one. Gray asserted in his oral argument at theclose of the hearing, and reiterated in his brief, thatLarry was discharged partly because on January 30 heused Respondent's truck on personal business; but Graydid not so advise Larry when discharging him and didnot testify that he was discharged partly for this reason.Although Respondent's brief asserts that Larry Pappa-george was discharged partly because he damaged theGMC truck he was driving on January 30, the credibleevidence shows that it was not damaged that day; that itwas in active service at all times thereafter; that Re-spondent initially told mechanic Leary that Larry wasdischarged for damage to a Chevrolet truck (which hewas not driving); and that until May 19, 9 days beforethe 10(j) hearing, Respondent made no effort to obtainan estimate for the GMC damage for which Pappa-george was allegedly responsible on January 30. Further,although during the discharge interview Gray told Larrythat he was being discharged partly because he had lost"pieces out of the truck" and because his brother Louishad lost a set of truck keys, Gray has disavowed suchreasons to the district court and to me, and Larry wasnot at fault in either of these instances.Further, the evidence shows that Larry was dis-charged 10 days after the Union's bargaining demand;that Gray threatened to shut down the drilling operationif the employees went union; that he interrogated threeother persons in Respondent's employ (Leary, Urban,and Petrarca) about whether they had signed union cardsand intended to vote for the Union; and that 3 days later,Gray discharged for union activity two of these individ-uals who revealed their union sympathies. Also, the unitspecified in the Union's January 25 bargaining demandconsisted of only six or seven persons (the two Pappa-georges, Evankoe, McArthur, Petrarca, Urban, and per-haps Leary); Evankoe credibly testified that he never re-vealed his union sympathies to Gray; Leary's assertion toGray that Leary had signed a union card because he hadgone along with the majority of the men carried at leastthe implied representation that cards had also beensigned by at least four (that is, at least two individuals inaddition to Urban and Petrarca) of the six persons be-sides Leary in the Union's proposed unit; and theUnion's majority claim to Gray, if true, meant that aunion card had been signed by at least one person in ad-dition to the three (Petrarca, Urban, and Leary), who onJanuary 25 had admitted signing cards.However, Larry Pappageorge's only union activityconsisted of signing a union card at his home. Graynever asked him about his union sympathies, and nevermentioned the Union to him. As to Leary, Urban, andPetrarca I have discredited Gray's testimony thatnobody told him until the May 1982 district court pro-ceeding who had signed union cards. Nevertheless, I findthe evidence insufficient to warrant discrediting such tes-timony as to Larry Pappageorge.s5It is true that on Jan-uary 25 Larry Pappageorge gave his card to mechanicLeary, whom I have found to be a supervisor. However,because Leary was himself one of those who signedunion cards and were threatened with the shutdown ofoperations if the employees chose union representation, Ido not regard it as reasonable to infer that he told Grayabout Larry's union activity. Notwithstanding my strongsuspicions, the complaint as to Larry Pappageorge willbe dismissed."B The General Counsel contends in his brief that Evankoe andMcArthur were retained because they "were in Milwaukee all this time,and therefore, from Respondent's point of view, less likely to be involvedin a claim of majority status [by] a union in Chicago." Gray testified atthe 10(j) hearing that the "drillers" who were absent from the January 25meeting were in Wisconsin; and he testified before me that during thatmeeting he said that "you've got four guys up from Milwaukee thataren't even here." Urban testified that, on January 19 or 20, Respondentleft Evankoe in Milwaukee to finish the Sanitary District job, andbrought back McArthur (who had been acting as Evankoe's helper) towork as a driller on the AMPS job. On January 19 and 20, McArthuracted as helper to Urban on job 1507, about a 45-minute drive from Re-spondent's shop. Larry Pappageorge testified that, by January 30,McArthur was again working in Milwaukee. Assuming, arguendo, thatMcArthur (as well as Evankoe) was working in Milwaukee on what theGeneral Counsel believes to be the critical dates on and before January25, I attach little weight to their work location in determining whetherGray knew or suspected that a union card had been signed by LarryPappageorge, who on January 25 had been working in Joliet and Down-ers Grove, Illinois (37 miles and 10 miles from Chicago, respectively).78 79SOIL ENGINEERING CO.3. The refusal to bargain and the requestedbargaining ordera. The alleged violation of Section 8(a)(5)The unit specified in the Union's January 25 bargain-ing demand was Respondent's "drivers, drillers, andhelpers," consisting of six or seven people. I have foundthis unit to be inappropriate to the extent that it includeddriller Evankoe and driller/helper Urban and may haveincluded mechanic Leary.6°Because of the substantialdeviation between the appropriate unit and the unit spec-ified in the bargaining demand, the demand was not aproper request to bargain. Motown Record Corp., 197NLRB 1255, 1261 (1972); Chester Valley, Inc., 251 NLRB1435, 1450 (1980), modified 652 F.2d 263 (2d Cir. 1981).Accordingly the 8(a)(5) complaint allegations will be dis-missed.b. The requested bargaining orderHowever, the absence of an 8(a)(5) finding does notpreclude the issuance of a bargaining order if such anorder is appropriate to remedy the 8(a)(1) and (3) viola-tions found. NLRB v. Gissel Packing Co., 395 U.S. 575,614-620 (1969); NLRB v. Quick Shop Markets, 416 F.2d601, 606 (7th Cir. 1969); Peaker Run Coal Co., 228NLRB 93 (1977); Naum Bros., Inc., 240 NLRB 311(1979), enfd. 637 F.2d 589 (6th Cir. 1980); Glengarry Con-tracting Industries, 258 NLRB 1167, 1167 fn. 3, 1175-76(1981); Martin City Ready Mix, 264 NLRB 450 (1982).As previously found, at all times after January 23, 1982,all the employees in the appropriate unit had signed op-erative authorization cards. Between January 25 and 28,Respondent engaged in unlawful conduct which had thetendency to undermine majority strength and impede theelection process. Under these circumstances, a "second-category" bargaining order should issue if the possibilityof erasing the effects of past practices and of ensuring afair election by the use of "traditional" remedies is slightand employee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder. Among the factors material in making such an as-sessment are the extensiveness of the unfair labor prac-tices in terms of their past effect on election conditionsand the likelihood of their recurrence in the future.Gissel, supra, 395 U.S. at 614; Justak Bros. & Co., 253NLRB 1054, 1084 (1981), enfd. 664 F.2d 1074 (7th Cir.1981); NLRB v. Berger Transfer & Storage Co., 110LRRM 2865, 2874-2875 (7th Cir. 1982).The unfair labor practices herein included the dis-charge for union activity of one of the four employees inthe unit, and a threat to close down the operation if theemployees chose union representation. Unfair labor prac-tices of this kind have been described as "hallmark" vio-lations which support the issuance of a bargaining orderunless some significant mitigating circumstance exists.NLRB v. Century Moving & Storage, 683 F.2d 1087, 1094(7th Cir. 1982); Martin City Ready Mix, supra, 264NLRB 451 at fn. 13. Discharges for union activity in-'I Respondent did not employ drivers as such, but driving was in factperformed by both drillers and helpersvolve conduct and complete action, and are likely tohave immediate impact and continuing effect. CenturyMoving, supra, 683 F.2d at 1094. Moreover, Gissel, supra,approved the issuance of a bargaining order to remedyshutdown threats alone. See Sinclair Co., 164 NLRB 261,269 (1967), enfd. 397 F.2d 157 (Ist Cir. 1968), affd. 395U.S. at 587-590, 615-620 (1969). Also, the probableimpact of unfair labor practices is increased when a smallbargaining unit (here, four employees) is involved.Justak, supra, 664 F.2d at 1082; Berger Transfer, supra,110 LRRM at 2875. Moreover, Collin W. Gray, whocommitted these unfair labor practices and engaged incoercive interrogation, is Respondent's president, solestockholder, and principal operating officer. Nor is thereany evidence that Respondent has made any effort toneutralize the effect of these unfair labor practices.I conclude that, because of the foregoing consider-ations, a cease-and-desist, reinstatement-backpay, andnotice-posting order would be insufficient to ensure a fairelection within a reasonable time. In the first place, thenature of the Respondent's "hallmark" unfair labor prac-tices (threats of job loss and their partial execution) per-suades me that the damage to the employees' ability toexercise a free choice has already been done, even if Re-spondent does not resume its unfair labor practices. SeeJustak, supra, 664 F.2d at 1082, 253 NLRB 1085. More-over, I am doubtful whether an order confined to "tradi-tional" remedies would deter Respondent from resumingits unfair labor practices. Respondent's president, solestockholder, and principal operating officer commencedsuch conduct within a few hours after the Union had in-cluded in its bargaining demand cautions against discrim-ination and threats. Nor was he then new to the Act;rather, he had previously experienced two union cam-paigns, one of which led to an NLRB election and an-other of which had led to "some kind of settlement onthe advice of my counsel. ...The union cancelled" theelection.In view of the foregoing, I find that the chances ofholding a fair election within a reasonable period areslight and that, on balance, employee sentiment would bebetter protected by a bargaining order than by the mereuse of "traditional" remedies. See Justak, supra; BergerTransfer, supra, Martin City, supra. The only even argu-able "mitigation" of Respondent's "hallmark" violationsis the fact that, a few days after Petrarca's discriminatorydischarge, Respondent lawfully discharged two of the re-maining three employees who had been in the unit whenthe Union sought bargaining. However, even if Petrarcadeclines to accept a reinstatement offer, Respondent'sprior unfair labor practices will remain in the memory ofthe undischarged employee, and will likely be conveyedto any new employees, not only by him, but also by cardsigners Evankoe and Leary. Because Respondent's unfairlabor practices began on January 25, 1982, after theUnion achieved majority status, Respondent's bargainingobligation is found to have arisen on that date. PeakerRun, supra, 228 NLRB 93. DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent's drillers without power with respect todischarge, and helpers, excluding office employees, labo-ratory employees, the mechanic, drillers with powerwith respect to discharge, guards and supervisors as de-fined in the Act constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. The Union has been at all times since January 24,1982, and still is, the bargaining representative of the em-ployees in said unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5. Respondent has violated Section 8(a)(1) of the Actby threatening employee Joseph Petrarca that Respond-ent's operation would close down if the employees choseunion representation, and by interrogating him aboutunion activity.6. Respondent has violated Section 8(a)(3) and (1) ofthe Act by discharging employee Petrarca for union ac-tivity.7. The unfair labor practices in Conclusions of Law 5and 6 affect commerce within the meaning of the Act.8. Respondent has not violated the Act by threateningand interrogating William Leary and Barry Urban, bydischarging Urban and Larry Pappageorge, or by refus-ing to bargain with the Union.THE REMEDYHaving found that the Company has engaged in cer-tain unfair labor practices, I shall recommend that it berequired to cease and desist therefrom. Because Respond-ent engaged in serious unfair labor practices through itspresident, sole stockholder, and principal operating offi-cer, a broad order is called for. Hickmott Foods, 242NLRB 1357 (1979). Accordingly, I shall recommend thatRespondent be required to cease and desist from infring-ing on employees' rights in any other manner.Affirmatively, Respondent will be required to offerJoseph Petrarca immediate reinstatement to the job ofwhich he was unlawfully deprived or, if such a job nolonger exists, to a substantially equivalent job, withoutprejudice to his seniority or other rights and privilegespreviously enjoyed; and to make him whole for any lossof pay he may have suffered by reason of the discrimina-tion against him, less net interim earnings, to be comput-ed in the manner prescribed in F. W. Woolworth Co., 90NLRB 289 (1950), with interest as called for in FloridaSteel Corp., 231 NLRB 651 (1977).61 Also, Respondentwill be required to remove from its files any reference toPetrarca's unlawful separation, and notify Petrarca inwriting that this has been done and that evidence of hisunlawful discharge will not be used as a basis for futurepersonnel action against him. Sterling Sugars, 261 NLRB472 (1982). Further, Respondent will be required to bar-e' See generally Isis Plumbing Co., 138 NLRB 716 (1962).gain with the Union, on request. In addition, Respondentwill be required to post appropriate notices.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed62ORDERThe Respondent, Soil Engineering & Exploration Co.,Inc., Tinley Park, Illinois, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Threatening to close operations if its employeeschoose union representation.(b) Interrogating employees about union activity in amanner constituting interference, restraint, and coercion.(c) Discharging or otherwise discriminating againstany employee with regard to his hire or tenure of em-ployment or any term or condition of employment, todiscourage membership in International Union of Operat-ing Engineers, Local 150, AFL-CIO, or any other labororganization.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights underSection 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Offer Joseph Petrarca immediate and full reinstate-ment to the position of which he was unlawfully de-prived or, if that job no longer exists, to a substantiallysimilar job, without prejudice to his seniority or otherrights and privileges, and make him whole for any lossof pay he may have suffered by reason of the discrimina-tion against him, in the manner set forth in the part ofthis Decision entitled "The Remedy."(b) Expunge from its files any reference to Petrarca'sdischarge, and notify him in writing that this has beendone and that evidence of his unlawful discharge willnot be used as a basis for future personnel actions againsthim.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security records, timecards, time-e' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.Because Respondent has up to this point been represented only by itspresident, who is not a lawyer, the following special caution is added:Some of my findings unfavorable to Respondent have not affected therecommended Order against it because I have recommended that relevantportions of the complaint be dismissed on other grounds. However, it ispossible that the Board (pursuant to timely exceptions or cross-exceptionsby the General Counsel or the Union) may disagree with my reasons fordismissing such portions of the complaint. In that event, the Board'sorder against Respondent may be affected adversely to it by some of myfindings which at present do it no harm. Nevertheless, a failure by Re-spondent to file with the Board timely exceptions or cross-exceptions tosuch findings may preclude Respondent from thereafter challenging them(including, but not necessarily limited to, my findings that Urban was dis-charged for union activity, Larry Pappageorge was not discharged forthe reasons given by Respondent, and Respondent's remarks to Urbanand Leary individually did not violate the Act). See Barton Brands v.NLRB, 529 F.2d 793, 801 (7th Cir. 1976).80 SOIL ENGINEERING CO.sheets, daily drilling summaries, personnel records andreports, and all other records necessary or useful for ana-lyzing and computing the amount of backpay due underthe terms of this Order.(d) On request, recognize and bargain with the Unionas the exclusive representative of the employees in thefollowing appropriate unit, and embody in a signedagreement any agreement reached: Respondent's drillerswithout power with respect to discharge, and helpers,excluding office employees, laboratory employees, themechanic, drillers with power with respect to discharge,guards and supervisors as defined in the Act.(e) Post at its Tinley Park, Illinois facility copies of theattached notice marked "Appendix."63Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being signed by Respondent's represent-ative, shall be posted by Respondent immediately uponreceipt and maintained for 60 consecutive days in con-spicuous places including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the complaint isdismissed to the extent that it alleges that Respondentviolated the Act by interrogating and threatening Wil-liam Leary and Barry Urban, by discharging Urban andLarry Pappageorge, and by refusing to bargain with theUnion.'3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."